Exhibit 10.1

EXECUTION COPY

 

 

$255,000,000

AMENDED AND RESTATED

CREDIT AGREEMENT

among

B&G FOODS, INC.,
as Borrower

The Several Lenders
from Time to Time Parties Hereto,

LEHMAN BROTHERS INC.

and

CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners,

CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent

and

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent

Dated as of February 23, 2007

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

SECTION 1.   DEFINITIONS

 

1

1.1   Defined Terms

 

1

1.2   Other Definitional Provisions

 

28

 

 

 

SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

 

28

2.1   Tranche C Term Loan Commitments

 

28

2.2   Procedure for Tranche C Term Loan Borrowing

 

28

2.3   Repayment of Tranche C Term Loans

 

29

2.4   Revolving Credit Commitments; Swing Line Commitment

 

29

2.5   Procedure for Borrowing Revolving Credit Loans and Swing Line Loans;
Refunding of Swing Line Loans

 

30

2.6   Repayment of Loans; Evidence of Debt

 

31

2.7   Commitment Fees, etc

 

32

2.8   Termination or Reduction of Revolving Credit Commitments

 

32

2.9   Optional Prepayments

 

33

2.10   Mandatory Prepayments

 

33

2.11   Conversion and Continuation Options

 

34

2.12   Minimum Amounts and Maximum Number of Eurodollar Tranches

 

34

2.13   Interest Rates and Payment Dates

 

34

2.14   Computation of Interest and Fees

 

35

2.15   Inability to Determine Interest Rate

 

35

2.16   Pro Rata Treatment and Payments

 

36

2.17   Requirements of Law

 

37

2.18   Taxes

 

38

2.19   Indemnity

 

40

2.20   Illegality

 

41

2.21   Change of Lending Office

 

41

2.22   Substitution of Lenders

 

41

2.23   L/C Commitment

 

42

2.24   Procedure for Issuance of Letter of Credit

 

42

2.25   Fees and Other Charges

 

42

2.26   L/C Participations

 

43

2.27   Reimbursement Obligation of the Borrower

 

44

2.28   Obligations Absolute

 

44

2.29   Letter of Credit Payments

 

45

2.30   Applications

 

45

 

ii


--------------------------------------------------------------------------------


 

SECTION 3.   REPRESENTATIONS AND WARRANTIES

 

45

3.1   Financial Condition

 

45

3.2   No Change

 

46

3.3   Corporate Existence; Compliance with Law

 

46

3.4   Corporate Power; Authorization; Enforceable Obligations

 

46

3.5   No Legal Bar

 

47

3.6   No Material Litigation

 

47

3.7   No Default

 

47

3.8   Ownership of Property; Liens

 

47

3.9   Intellectual Property

 

48

3.10   Taxes

 

48

3.11   Federal Regulations

 

48

3.12   Labor Matters

 

48

3.13   ERISA

 

48

3.14   Investment Company Act; Other Regulations

 

49

3.15   Subsidiaries

 

49

3.16   Use of Proceeds

 

49

3.17   Environmental Matters

 

49

3.18   Accuracy of Information, etc

 

50

3.19   Security Documents

 

51

3.20   Solvency

 

51

3.21   Senior Indebtedness

 

51

 

 

 

SECTION 4.   CONDITIONS PRECEDENT

 

51

4.1   Conditions to Effectiveness and to Initial Extension of Credit

 

51

4.2   Conditions to Each Extension of Credit

 

54

 

 

 

SECTION 5.   AFFIRMATIVE COVENANTS

 

55

5.1   Financial Statements

 

55

5.2   Certificates; Other Information

 

56

5.3   Payment of Obligations

 

57

5.4   Conduct of Business and Maintenance of Existence, etc

 

57

5.5   Maintenance of Property; Insurance

 

57

5.6   Inspection of Property; Books and Records; Discussions

 

57

5.7   Notices

 

58

5.8   Environmental Laws

 

58

5.9   Additional Collateral, etc

 

59

5.10   Further Assurances

 

60

 

 

 

SECTION 6.   NEGATIVE COVENANTS

 

60

 

iii


--------------------------------------------------------------------------------


 

6.1   Financial Condition Covenants

 

60

6.2   Limitation on Indebtedness

 

61

6.3   Limitation on Liens

 

63

6.4   Limitation on Fundamental Changes

 

65

6.5   Limitation on Disposition of Property

 

66

6.6   Limitation on Restricted Payments

 

66

6.7   Limitation on Capital Expenditures

 

67

6.8   Limitation on Investments

 

67

6.9   Limitation on Optional Payments and Modifications of Debt Instruments, etc

 

68

6.10   Limitation on Transactions with Affiliates

 

69

6.11   Limitation on Sales and Leasebacks

 

69

6.12   Limitation on Changes in Fiscal Periods

 

69

6.13   Limitation on Negative Pledge Clauses

 

69

6.14   Limitation on Restrictions on Subsidiary Distributions

 

70

6.15   Limitation on Lines of Business

 

71

 

 

 

SECTION 7.   EVENTS OF DEFAULT

 

71

 

 

 

SECTION 8.   THE AGENTS; THE ARRANGERS

 

74

 

 

 

8.1   Appointment

 

74

8.2   Delegation of Duties

 

74

8.3   Exculpatory Provisions

 

74

8.4   Reliance by Administrative Agent

 

75

8.5   Notice of Default

 

75

8.6   Non-Reliance on Administrative Agent and Other Lenders

 

75

8.7   Indemnification

 

76

8.8   Administrative Agent in Its Individual Capacity

 

76

8.9   Successor Administrative Agent

 

76

8.10   Authorization to Release Liens; Other Actions Relating to Security
Documents

 

77

8.11   The Arrangers; the Syndication Agent

 

77

 

 

 

SECTION 9.   MISCELLANEOUS

 

77

9.1   Amendments and Waivers

 

77

9.2   Notices

 

79

9.3   No Waiver; Cumulative Remedies

 

80

9.4   Survival of Representations and Warranties

 

80

9.5   Payment of Expenses

 

80

9.6   Successors and Assigns; Participations and Assignments

 

81

9.7   Adjustments; Set-off

 

85

 

iv


--------------------------------------------------------------------------------


 

9.8   Counterparts

 

85

9.9   Severability

 

86

9.10   Integration

 

86

9.11   GOVERNING LAW

 

86

9.12   Submission To Jurisdiction; Waivers

 

86

9.13   Acknowledgments

 

87

9.14   Confidentiality

 

87

9.15   Release of Collateral Security and Guarantee Obligations

 

87

9.16   Accounting Changes

 

88

9.17   Delivery of Lender Addenda

 

88

9.18   WAIVERS OF JURY TRIAL

 

88

 

v


--------------------------------------------------------------------------------


 

ANNEXES:

 

A

Pricing Grid

B

Existing Letters of Credit

 

SCHEDULES:

 

3.4

 

Consents, Authorizations, Filings and Notices

3.9

 

Intellectual Property Claims

3.15

 

Subsidiaries

3.19(a)-1

 

UCC Filing Jurisdictions

3.19(a)-2

 

UCC Financing Statements to Remain on File

6.2(d)

 

Existing Indebtedness

6.3(f)

 

Existing Liens

6.10

 

Transactions with Affiliates

 

 

 

EXHIBITS:

 

A

 

Form of Guarantee and Collateral Agreement

B

 

Form of Compliance Certificate

C

 

Form of Restatement Date Certificate

E

 

Form of Assignment and Acceptance

F

 

Form of Legal Opinion of Dechert LLP

G-1

 

Form of Revolving Credit Note

G-2

 

Form of Swing Line Note

G-3

 

Form of Tranche C Term Note

H

 

Form of Exemption Certificate

I

 

Form of Lender Addendum

J

 

Form of Reaffirmation Agreement

K

 

Form of Conversion Notice

 

vi


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 23, 2007, among B&G
FOODS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), LEHMAN BROTHERS INC. and CREDIT SUISSE SECURITIES
(USA) LLC, as joint lead arrangers and joint bookrunners (collectively, in such
capacities, the “Arrangers”), CREDIT SUISSE SECURITIES (USA) LLC, as syndication
agent (in such capacity, the “Syndication Agent”), and LEHMAN COMMERCIAL PAPER
INC., as Administrative Agent (together with its permitted successors in such
capacity, the “Administrative Agent”) amends and restates in full the Credit
Agreement, dated as of October 14, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Original Credit Agreement”), by and
among the Borrower, the lenders from time to time party thereto (the “Original
Lenders”), Lehman Brothers Inc., as arranger, The Bank of New York, as
documentation agent, Fleet National Bank, a Bank of America company, as
syndication agent, and Lehman Commercial Paper Inc., as administrative agent;
this amendment and restatement of the Original Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time, is hereinafter
referred to as this “Agreement”.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated in full as set forth herein; and

WHEREAS, it is the intent of the Borrower, the Lenders, the Administrative
Agent, the Syndication Agent and the Arrangers that this Agreement amend and
restate in its entirety the Original Credit Agreement and that, from and after
the Restatement Date, the Original Credit Agreement shall evidence the terms and
conditions under which the Borrower heretofore has incurred obligations and
liabilities to the Original Lenders and the Administrative Agent (as evidenced
by the Original Credit Agreement and the Administrative Agent’s books and
records); and

WHEREAS, the Lenders (including the Original Lenders that are party hereto) are
willing to amend and restate the Original Credit Agreement and to extend (or to
continue to extend credit in the case of the Original Lenders that are party
hereto) credit to the Borrower upon and subject to the terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the above premises and the agreements
hereinafter set forth, the parties hereto hereby agree to amend and restate the
Original Credit Agreement, and the Original Credit Agreement is hereby amended
and restated as follows:


SECTION 1.  DEFINITIONS

1.1   Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acquired Property”: as defined in the definition of Consolidated EBITDA.

“Acquisition”:  the acquisition by the Borrower of certain assets of the Cream
of Wheat and Cream of Rice business pursuant to the terms of the Acquisition
Agreement.


--------------------------------------------------------------------------------


“Acquisition Agreement”:  the Asset Purchase Agreement, dated January 22, 2007,
among Kraft Foods Global, Inc., Heritage Acquisition Corp. (successor in
interest to COWC Acquisition Corp.) and the Borrower.

“Acquisition Documentation”:  the Acquisition Agreement, all ancillary
agreements and other documents entered into by the Borrower or any of its
Subsidiaries in connection with the Acquisition, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

“Adjustment Date”:  as defined in the Pricing Grid.

“Administrative Agent”:  as defined in the preamble hereto.

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”:  the collective reference to the Administrative Agent, the Syndication
Agent and, for purposes of Section 8, each Issuing Lender.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Restatement Date, such Lender’s “Aggregate Exposure” as defined
in the Original Credit Agreement and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Tranche C Term Loans and
(ii) the amount of such Lender’s Revolving Credit Commitment then in effect or,
if the Revolving Credit Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

“Agreement”:  this Amended and Restated Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Alternative Currency”:  any currency which as of the time of any issuance or
renewal, as applicable, of a Permitted Foreign Currency Letter of Credit is
freely tradeable and convertible into Dollars and has been approved as an
“Alternative Currency” for the purposes of this Agreement by the Foreign
Currency L/C Issuing Lender.

“Applicable Margin”:  (a) with respect to the Revolving Credit Loans, 1.50% in
the case of Base Rate Loans and 2.50% in the case of Eurodollar Loans, provided
that after the first Adjustment Date occurring after the completion of two
fiscal quarters of the

2


--------------------------------------------------------------------------------


Borrower after the Restatement Date, the Applicable Margin will be determined
pursuant to the Pricing Grid and (b) with respect to the Tranche C Term Loans,
1.00% in the case of Base Rate Loans and 2.00% in the case of Eurodollar Loans.

“Application”:  an application, in such form as the applicable Issuing Lender
may specify from time to time, requesting such Issuing Lender to open a Letter
of Credit.

“Approved Fund”:  with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Arrangers”:  as defined in the preamble hereto.

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 6.5) which yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

“Assignee”:  as defined in Section 9.6(c).

“Assignment and Acceptance”:  each Assignment and Acceptance, substantially in
the form of Exhibit E, executed and delivered pursuant to Section 9.6.

“Assignor”:  as defined in Section 9.6(c).

“Attributable Debt”:  in respect of a sale and leaseback transaction, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended.  Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Attributable Debt represented thereby will be determined in
accordance with the definition of “Capital Lease Obligations.”

“Available Revolving Credit Commitment”:  as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Credit
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided, that in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Credit Commitment pursuant to Section 2.7(a), the aggregate principal
amount of Swing Line Loans then outstanding shall be deemed to be zero.

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b)

3


--------------------------------------------------------------------------------


the Federal Funds Effective Rate in effect on such day plus ½ of 1%.  For
purposes hereof:  “Prime Rate” shall mean the prime lending rate as set forth on
the British Banking Association Telerate Page 5 (or such other comparable page
as may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rate), as in effect from time to time.  Any change in
the Base Rate due to a change in the Prime Rate or the Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

“Benefited Lender”:  as defined in Section 9.7.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“BRS”:  Bruckmann, Rosser, Sherrill & Co., L.P.

“Business Day”:  (i) for all purposes other than as covered by clause (ii)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.

“Calculation Date”:  with respect to each Permitted Foreign Currency Letter of
Credit, during the period that such Permitted Foreign Currency Letter of Credit
is outstanding (i) the last Business Day of each fiscal quarter, (ii) the date
on which such Permitted Foreign Currency Letter of Credit is to be issued or
renewed by the Foreign Currency L/C Issuing Lender, and (iii) the date on which
any draft presented under such Permitted Foreign Currency Letter of Credit is
paid by the Foreign Currency L/C Issuing Lender.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to

4


--------------------------------------------------------------------------------


use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and, for the purposes of this Agreement, the amount
of such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including
corporate stock represented by the EIS and corporate stock outstanding upon the
separation of the EIS into the securities represented thereby), any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into, or exchangeable for, any of the
foregoing.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“Closing Date”: October 14, 2004.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

5


--------------------------------------------------------------------------------


“Commitment”:  with respect to any Lender, the sum of the Tranche C Term Loan
Commitment and the Revolving Credit Commitment of such Lender.

“Commitment Fee Rate”:  ½ of 1% per annum.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of
Exhibit B.

“Conduit Financing Arrangement”:  as defined in Section 2.18(d).

“Conduit Lender”:  as defined in Section 2.18(d).

“Consolidated Cash Flow”:  with respect to any specified Person for any period,
the Consolidated Net Income of such Person for such period plus, without
duplication, the sum of (a) an amount equal to any extraordinary loss plus any
net loss realized by such Person or any of its Subsidiaries in connection with
an asset sale, to the extent such losses were deducted in computing such
Consolidated Net Income, (b) provision for taxes based on income or profits of
such Person and its Subsidiaries for such period, to the extent that such
provision for taxes was deducted in computing such Consolidated Net Income, (c)
the Consolidated Fixed Charges of such Person and its Subsidiaries for such
period, to the extent that such Consolidated Fixed Charges were deducted in
computing such Consolidated Net Income, and (d) depreciation, amortization
(including amortization of goodwill and other intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period and
including, without limitation, any Mark-to-Market Adjustment) and other non-cash
expenses (excluding any such non-cash expense to the extent that it represents
an accrual of or reserve for cash expenses in any future period or amortization
of a prepaid cash expense that was paid in a prior period) of such Person and
its Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash expenses were deducted in computing such
Consolidated Net Income, and minus non-cash items increasing such Consolidated
Net Income for such period (including, without limitation, any Mark-to Market
Adjustment), other than the accrual of revenue in the ordinary course of
business, in each case, on a consolidated basis and determined in accordance
with GAAP.

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense of such Person and its Subsidiaries, amortization or writeoff
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary,

6


--------------------------------------------------------------------------------


unusual or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on sales of assets outside of the ordinary course of
business) and (f) any other non-cash charges, and minus, to the extent included
in the statement of such Consolidated Net Income for such period, the sum of (a)
interest income (except to the extent deducted in determining Consolidated
Interest Expense), (b) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), and (c) any other non-cash
income, all as determined on a consolidated basis; provided, that for purposes
of calculating Consolidated EBITDA of the Borrower and its Subsidiaries for any
period, (i) the Consolidated EBITDA of any Person or assets constituting a
division or a line of business (such person or assets an “Acquired Property”)
acquired by the Borrower or its Subsidiaries during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period) if the balance sheet of such
Acquired Property as at the end of the period preceding the acquisition of such
Acquired Property and the related consolidated statements of income and
stockholders’ equity and of cash flows for the period in respect of which
Consolidated EBITDA is to be calculated (x) have been previously provided to the
Administrative Agent and the Lenders and (y) either (1) have been reported on
without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (2) have been
found acceptable by the Administrative Agent, (ii) the Consolidated EBITDA of
any assets Disposed of by the Borrower or its Subsidiaries during such period
shall be excluded for such period (assuming the consummation of such Disposition
and the repayment of any Indebtedness in connection therewith occurred on the
first day of such period) and (iii) in calculating the amount of the
Consolidated EBITDA of any Acquired Property to be included on a pro forma basis
pursuant to the foregoing clause (i) of this proviso, the pro forma expenses of
the Acquired Property for the relevant period shall be determined in accordance
with the Borrower’s customary practices and consistent with the methodology used
for acquisitions consummated in the fiscal year prior to the Restatement Date. 
Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be (i) $23,247,000 for the fiscal quarter ended June 30,
2006, (ii) $26,785,000 for the fiscal quarter ended September 30, 2006 and (iii)
$26,309,000 for the fiscal quarter ended December 30, 2006.  In addition,
Consolidated EBITDA for the fiscal quarter ending March 31, 2007 shall include
$6,190,000 attributable to the Target for the two-month period ending February
28, 2007.

“Consolidated Fixed Charge Coverage Ratio”:  with respect to any specified
Person for any period, the ratio of the Consolidated Cash Flow of such Person
for such period to the Consolidated Fixed Charges of such Person for such
period.  In the event that the specified Person or any of its Subsidiaries
incurs, assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than ordinary working capital borrowings) or
issues, repurchases or redeems preferred stock subsequent to the commencement of
the period for which the Consolidated Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for

7


--------------------------------------------------------------------------------


which the calculation of the Consolidated Fixed Charge Coverage Ratio is made,
then the Consolidated Fixed Charge Coverage Ratio will be calculated giving pro
forma effect to such incurrence, assumption, guarantee, repayment, repurchase,
redemption, defeasance or other discharge of Indebtedness, or such issuance,
repurchase or redemption of preferred stock, and the use of the proceeds
therefrom, as if the same had occurred at the beginning of the applicable
four-quarter reference period.  In addition, for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio (a) acquisitions that have been made by
the specified Person or any of its Subsidiaries, including through mergers or
consolidations, or any Person or any of its Subsidiaries acquired by the
specified Person or any of its Subsidiaries, and including any related financing
transactions and including increases in ownership of Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the calculation date will be given pro forma effect as if they had
occurred on the first day of the four-quarter reference period, and Consolidated
Cash Flow for such reference period will be calculated on a pro forma basis in
accordance with Regulation S-X under the Securities Act of 1933, as amended, (b)
the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the calculation date, will be excluded,
(c) the Consolidated Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the calculation date, will be excluded,
but only to the extent that the obligations giving rise to such Consolidated
Fixed Charges will not be obligations of the specified Person or any of its
Subsidiaries following the calculation date, (d) any Person that is a Subsidiary
on the calculation date will be deemed to have been a Subsidiary at all times
during such four-quarter period, (e) any Person that is not a Subsidiary on the
calculation date will be deemed not to have been a Subsidiary at any time during
such four-quarter period and (f) if any Indebtedness bears a floating rate of
interest, the interest expense on such Indebtedness will be calculated as if the
rate in effect on the calculation date had been the applicable rate for the
entire period (taking into account any Hedging Obligation applicable to such
Indebtedness if such Hedging Obligation has a remaining term as at the
calculation date in excess of twelve months).

“Consolidated Fixed Charges”:  with respect to any specified Person for any
period, the sum, without duplication, of (a) the consolidated interest expense
of such Person and its Subsidiaries for such period, whether paid or accrued,
including, without limitation, amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, imputed interest with respect to Attributable
Debt, commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations in respect of interest
rates, plus (b) the consolidated interest expense of such Person and its
Subsidiaries that was capitalized during such period, plus (c) any interest on
Indebtedness of another Person that is guaranteed by such Person or one of its
Subsidiaries or secured by a Lien on assets of such Person or one of its
Subsidiaries, whether or not such guarantee or Lien is called upon, plus (d) the
product of (1) all dividends, whether paid or accrued and whether or not in
cash, on any series of preferred stock of such Person or any

8


--------------------------------------------------------------------------------


of its Subsidiaries, other than dividends on Capital Stock payable solely in
Capital Stock of the Borrower (other than Disqualified Stock) or to the Borrower
or a Subsidiary of the Borrower, times (2) a fraction, the numerator of which is
one and the denominator of which is one minus the then current combined federal,
state and local statutory tax rate of such Person, expressed as a decimal, in
each case, determined on a consolidated basis in accordance with GAAP, minus (e)
charges attributable to the amortization of expenses relating to the issuance of
the Senior Notes, the EIS, the Senior Subordinated Notes and the other
transactions contemplated herein, incurred within 180 days of the Closing Date,
minus (f) charges incurred within 180 days of the Closing Date attributable to
the write-off of bond discount and the write-off of deferred financing fees and
costs relating to the pay-off of existing Indebtedness in an amount not to
exceed $18,200,000.

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries for such period to
(b) Consolidated Interest Expense of the Borrower and its Subsidiaries for such
period payable in cash.

“Consolidated Interest Expense”:  of any Person for any period, (i) (a) total
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its Subsidiaries (including, without limitation,
all commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP, but
excluding any deferred financing costs relating to the incurrence of any
Indebtedness) minus (b) the total interest income of such Person for such
period, determined in accordance with GAAP; provided that when the term
“Consolidated Interest Expense” is used in the calculation of the Consolidated
Interest Coverage Ratio for any period, Consolidated Interest Expense shall
include, on a pro forma basis, interest expense in respect of any Indebtedness
incurred in connection with any acquisition of an Acquired Property during such
period (assuming incurrence of such Indebtedness at the beginning of such
period) and shall exclude, on a pro forma basis, interest expense in respect of
any Indebtedness repaid in connection with a Disposition during such period
(assuming repayment of such Indebtedness at the beginning of such period) and
(ii) (a) consolidated interest expense for the four quarter period ending March
31, 2007 shall equal consolidated interest expense for the fiscal quarter ending
March 31, 2007 multiplied by 4, (b) consolidated interest expense for the four
quarter period ending June 30, 2007 shall equal the sum of consolidated interest
expense for the fiscal quarters ending March 31, 2007 and June 30, 2007
multiplied by 2 and (c) consolidated interest expense for the quarter period
ending September 30, 2007 shall equal the sum of consolidated interest expense
for the fiscal quarters ending March 31, 2007, June 30, 2007 and September 30,
2007 multiplied by 4/3.  Consolidated Interest Expense shall be deemed to
include all amounts characterized as of the Restatement Date as interest in
accordance with GAAP as in effect on the Restatement Date, whether or not such
payment is characterized as interest under GAAP thereafter.

9


--------------------------------------------------------------------------------


“Consolidated Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Net Debt on such day
to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for such period.

“Consolidated Net Debt”:  at any date, without duplication (a) Consolidated
Total Debt at such date plus (b) the amount, at such date, of all accrued and
unpaid dividends on any series of Capital Stock of the Borrower or any of its
Subsidiaries, other than the amount of any dividends on Capital Stock payable
solely in Capital Stock of the Borrower or any of its Subsidiaries (other than
Disqualified Stock) or to the Borrower or a Subsidiary of the Borrower plus (c)
(y) the amount of interest expected to be due and payable on the Senior
Subordinated  Notes at the next regularly scheduled quarterly interest payment
date, plus (z) all accrued interest, if any, on the Senior Subordinated Notes
with respect to prior regularly scheduled interest payment dates that remain
unpaid as of such date, less (d) the amount of cash and cash equivalents of the
Borrower and its Subsidiaries at such date, all determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Consolidated Senior Debt”:  all Consolidated Net Debt other than the Senior
Subordinated Notes.

“Consolidated Senior Leverage Ratio”:  as of the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Senior Debt on such
day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for such
period.

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Continuing Directors”:  the directors of the Borrower on the Restatement Date,
after giving effect to the transactions contemplated hereby, and each other
director of the Borrower, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least
50% of the then Continuing Directors.

10


--------------------------------------------------------------------------------


“Continuing Lender”:  an Original Lender under the Original Credit Agreement
that has delivered a Conversion Notice (to the extent of the amount of the
Existing Term Loans converted hereby).

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”:  as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

“Conversion Notice”:  with respect to any Continuing Lender, a conversion notice
substantially in the form of Exhibit K.

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Derivatives Counterparty”:  as defined in Section 6.6.

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock”:  any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of such Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of such Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Tranche C Term Loans mature.  Notwithstanding
the preceding sentence, any Capital Stock that would constitute Disqualified
Stock solely because the holders of such Capital Stock have the right to require
the Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Borrower may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption is permitted under Section 6.6.

“Dollar Equivalent”:  at any time, as to any amount denominated in an
Alternative Currency, the equivalent amount in Dollars as determined on the
basis of the Exchange Rate for the purchase of Dollars with such Alternative
Currency as of the most recent Calculation Date.

“Dollars” and “$”:  lawful currency of the United States of America.

11


--------------------------------------------------------------------------------


“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

“EIS”: enhanced income securities which are the units of the Borrower comprised
of Senior Subordinated Notes and common stock, issued by the Borrower on the
Closing Date or thereafter.

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning  protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

“Environmental Permits”:  any and all permits, licenses, approvals, 
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”:  for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent.

“Eurodollar Loans”:  Revolving Credit Loans and Tranche C Term Loans the rate of
interest applicable to which is based upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

12


--------------------------------------------------------------------------------


 

Eurodollar Base Rate

 

 

1.00- Eurocurrency Reserve Requirements

 

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Exchange Rate”:  on any day, with respect to any Alternative Currency, the spot
rate at which Dollars are offered on such day by the Foreign Currency L/C
Issuing Lender in New York, New York (or such other location selected by the
Foreign Currency L/C Issuing Lender) for such Alternative Currency.

“Excluded Foreign Subsidiaries”:  any Foreign Subsidiary in respect of which the
pledge of all of the Capital Stock of such Subsidiary as Collateral would, in
the good faith judgment of the Borrower, result in adverse tax consequences to
the Borrower.

“Existing Issuing Lender”:  The Bank of New York, as issuer of the Existing
Letters of Credit.

“Existing Letters of Credit”: the letters of credit described in Annex B.

“Existing Term Loans”:  the Term Loans made under the Original Credit Agreement
outstanding immediately prior to the Restatement Date.

“Facility”:  each of (a) the Tranche C Term Loan Commitments and the Tranche C
Term Loans made thereunder (the “Tranche C Term Loan Facility”) and (b) the
Revolving Credit Commitments and the extensions of credit made thereunder (the
“Revolving Credit Facility”).

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the board of directors of the
Borrower.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

13


--------------------------------------------------------------------------------


“Foreign Currency L/C Issuing Lender”: with respect to any Permitted Foreign
Currency Letters of Credit, the issuer thereof that, at the time such Permitted
Foreign Currency Letter of Credit was issued, was the Issuing Lender hereunder.

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funded Debt”:  as to any Person, all Indebtedness of such Person of the types
described in clauses (a) through (e) of the definition of “Indebtedness” in this
Section.

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time, except that for purposes of Section 6.1,
GAAP shall be determined on the basis of such principles in effect on the date
hereof and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 3.1(b).

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of October 14, 2004, as amended by the First Amendment to Guarantee and
Collateral Agreement, dated as of January 10, 2006, by and among the Grantors
(as defined therein) in favor of the Administrative Agent, as the same may be
amended, supplemented or otherwise modified from time to time.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of

14


--------------------------------------------------------------------------------


business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”:  the collective reference to the Subsidiary Guarantors.

“Hedge Agreements”:  with respect to any Person or its Subsidiaries, all
interest rate or currency swaps, caps or collar agreements or similar
arrangements entered into by such Person or its Subsidiaries providing for
protection against fluctuations in interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Hedging Obligations”:  with respect to any specified Person, the obligations of
such Person under Hedge Agreements.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than an
accrued expense, trade payables or any similar obligation to trade creditors
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person (other than pursuant to
clause (k) of this definition), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation (provided that, if such Person has not assumed or become liable for
the payment of such obligation, the amount of Indebtedness constituted by such
obligation shall be deemed to be the lesser of (i) the stated amount thereof or
(ii) the Fair Market Value of the Property encumbered by such Lien), (j) for the
purposes of Section 7(e) only, all Hedging Obligations of such Person and (k)
the liquidation value of any preferred Capital Stock of such Person or its
Subsidiaries held by any Person other than such Person and its Wholly Owned
Subsidiaries if such preferred Capital Stock is

15


--------------------------------------------------------------------------------


mandatorily redeemable prior to the date which is 91 days after the final
payment is due on the Tranche C Term Loans.

“Indemnified Liabilities”:  as defined in Section 9.5.

“Indemnitee”:  as defined in Section 9.5.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last
Business Day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day which is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
Business Day of such Interest Period and (d) as to any Eurodollar Loan, the date
of any repayment or prepayment made in respect thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

(I)   IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY THAT IS NOT A BUSINESS
DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY
UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO CARRY SUCH INTEREST PERIOD INTO
ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH INTEREST PERIOD SHALL END ON THE
IMMEDIATELY PRECEDING BUSINESS DAY;

(II)   ANY INTEREST PERIOD THAT WOULD OTHERWISE EXTEND BEYOND THE REVOLVING
CREDIT TERMINATION DATE OR BEYOND THE DATE FINAL PAYMENT IS DUE ON

16


--------------------------------------------------------------------------------


THE TRANCHE C TERM LOANS, AS THE CASE MAY BE, SHALL END ON THE REVOLVING CREDIT
TERMINATION DATE OR SUCH DUE DATE, AS APPLICABLE; AND

(III)   ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A CALENDAR
MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE
CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH; AND

(IV)   THE BORROWER SHALL SELECT INTEREST PERIODS SO AS NOT TO REQUIRE A PAYMENT
OR PREPAYMENT OF ANY EURODOLLAR LOAN DURING AN INTEREST PERIOD FOR SUCH
EURODOLLAR LOAN.

“Investments”:  as defined in Section 6.8.

“Issuing Lender”:  the Existing Issuing Lender and any other Lender selected by
the Borrower, with the consent of such Lender and the Administrative Agent, to
act as Issuing Lender, in its capacity as issuer of any Letter of Credit.

“L/C Commitment”:  $10,000,000.

“L/C Fee Payment Date”:  the last Business Day of each March, June, September
and December and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.27.

“L/C Participants”:  the collective reference to all the Revolving Credit
Lenders other than the relevant Issuing Lender.

“Lender Addendum”:  with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit I to the Original Credit Agreement, to be
executed and delivered by such Lender on the Closing Date, as provided in
Section 9.17 of the Original Credit Agreement and, with respect to any Tranche C
Term Loan Lender, a Lender Addendum in the form of Exhibit I, to be accepted and
delivered on the Restatement Date.

“Lenders”:  as defined in the preamble hereto.

“Letters of Credit”:  as defined in Section 2.23(a).

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

17


--------------------------------------------------------------------------------


“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Applications, the Security Documents, the
Reaffirmation Agreement and the Notes.

“Loan Parties”:  the Borrower and each Subsidiary of the Borrower which is a
party to a Loan Document.

“Majority Facility Lenders”:  with respect to the Tranche C Term Loan Facility,
the holders of more than 50% of the aggregate unpaid principal amount of the
Tranche C Term Loans outstanding and with respect to the Revolving Credit
Facility, prior to any termination of the Revolving Credit Commitments, the
holders of more than 50% of the Total Revolving Credit Commitments and
thereafter, of the Total Revolving Extensions of Credit.

“Mark-to-Market Adjustment”:  any non-cash expense or income resulting from
current or future mark-to-market accounting that the Borrower may apply with
respect to any EIS, shares of the Borrower’s Class A common stock, shares of
Borrower’s Class B common stock or the Borrower’s Senior Subordinated Notes
issued in connection with the original issuance of EIS on the Closing Date or at
any time thereafter.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

“Material Environmental Amount”:  an amount or amounts payable by the Borrower
and/or any of its Subsidiaries, in the aggregate in excess of $2,000,000 in
respect of any one occurrence, for:  costs to comply with any Environmental Law;
costs of any investigation, and any remediation, of any Material of
Environmental Concern; and compensatory damages (including, without limitation
damages to natural resources), punitive damages, fines, and penalties pursuant
to any Environmental Law.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could reasonably be expected
to give rise to liability under any Environmental Law.

“Moody’s”:  Moody’s Investors Service, Inc.

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”:  (a)  in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such

18


--------------------------------------------------------------------------------


proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale or Recovery Event, net of
reasonable and customary attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset which is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other reasonable and customary fees and expenses actually incurred
in connection therewith and net of taxes paid or reasonably estimated to be
payable as a result thereof, and (b) in connection with any issuance or sale of
debt securities or instruments or the incurrence of loans, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“New Lenders”:  as defined in Section 9.1.

“New Revolving Credit Commitments”:  as defined in Section 9.1.

“New Revolving Credit Loans”:  as defined in Section 9.1.

“Non-Excluded Taxes”:  as defined in Section 2.18(a).

“Non-U.S. Lender”:  as defined in Section 2.18(d).

“Notes”:  the collective reference to each promissory note, if any, evidencing
Loans.

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty or any Foreign Currency L/C Issuing Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement, any Permitted Foreign Currency Letters of Credit or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that (i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement or in respect of any Permitted Foreign Currency Letter of Credit shall
be secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (ii) any release of Collateral or

19


--------------------------------------------------------------------------------


Guarantors or any waiver or modification of any other provision in the Loan
Documents regarding the Collateral effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements or in respect of Permitted Foreign Currency Letters
of Credit.

“Original Credit Agreement”:  as defined in the preamble hereto.

“Original Lenders”:  as defined in the preamble hereto.

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”:  as defined in Section 9.6(b).

“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”:  any acquisition by the Borrower or any of its
Subsidiaries of all of the Capital Stock of, or all or substantially all of the
assets constituting a business unit of, any other Person so long as, with
respect to any such acquisition, the following conditions are satisfied:

(A)   NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT FROM SUCH ACQUISITION;

(B)   THE BORROWER SHALL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH
IN SECTION 6.1, AFTER GIVING PRO FORMA EFFECT TO SUCH ACQUISITION AS IF IT HAD
OCCURRED ON THE FIRST DAY OF THE RESPECTIVE PERIODS MEASURED BY SUCH COVENANTS;

(C)   SUCH ACQUISITION SHALL BE CONSISTENT WITH THE BORROWER’S STATED MANAGEMENT
STRATEGY AS IN EFFECT ON THE RESTATEMENT DATE, AND THE TARGET OF SUCH
ACQUISITION SHALL BE IN THE SAME OR A SIMILAR LINE OF BUSINESS AS THE BORROWER
AND ITS SUBSIDIARIES;

(D)   UNLESS SUCH ACQUISITION IS CONSUMMATED SOLELY WITH THE PROCEEDS OF CAPITAL
STOCK OF THE BORROWER OR IN EXCHANGE FOR SUCH CAPITAL STOCK, THE AGGREGATE
CONSIDERATION FOR SUCH ACQUISITION SHALL NOT EXCEED $50,000,000; PROVIDED, THAT
THE FOREGOING RESTRICTION IN THIS PARAGRAPH (D) SHALL NOT BE APPLICABLE TO ANY
ACQUISITION IF THE CONSOLIDATED LEVERAGE RATIO WOULD BE LESS THAN OR EQUAL TO
6.50 TO 1.0 AFTER GIVING PRO FORMA EFFECT TO SUCH ACQUISITION AS IF IT HAD
OCCURRED ON THE FIRST DAY OF THE PERIOD MEASURED BY THE CONSOLIDATED LEVERAGE
RATIO;

20


--------------------------------------------------------------------------------


(E)   THE TARGET OF SUCH ACQUISITION EITHER (I) SHALL HAVE HAD POSITIVE
CONSOLIDATED NET INCOME BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION,
DETERMINED IN ACCORDANCE WITH GAAP (“EBITDA”) FOR THE PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS OF SUCH TARGET MOST RECENTLY ENDED PRIOR TO THE DATE OF SUCH
ACQUISITION, OR (II) SHALL HAVE HAD POSITIVE PRO FORMA EBITDA FOR SUCH PERIOD
(SUCH PRO FORMA EBITDA TO BE DETERMINED IN ACCORDANCE WITH THE BORROWER’S
CUSTOMARY PRACTICES CONSISTENT WITH THE METHODOLOGY USED FOR ACQUISITIONS
CONSUMMATED IN THE FISCAL YEAR PRIOR TO THE RESTATEMENT DATE);

(F)   THE BORROWER SHALL HAVE PERFORMED REASONABLE AND CUSTOMARY DUE DILIGENCE
WITH RESPECT TO SUCH ACQUISITION AND THE TARGET THEREOF, INCLUDING WITH RESPECT
TO ENVIRONMENTAL MATTERS;

(G)   THE BORROWER AND/OR THE APPLICABLE SUBSIDIARY SHALL HAVE OBTAINED ALL
MATERIAL THIRD PARTY CONSENTS AND APPROVALS REQUIRED IN CONNECTION WITH SUCH
ACQUISITION;

(H)   ENVIRONMENTAL AUDITS, IF ANY, PRO FORMA FINANCIAL STATEMENTS, APPRAISALS,
IF ANY, ACCOUNTING REVIEWS AND MATERIAL BUSINESS DUE DILIGENCE REPORTS CONDUCTED
BY THE BORROWER WITH RESPECT TO THE BUSINESS TO BE ACQUIRED SHALL HAVE BEEN
DELIVERED TO ADMINISTRATIVE AGENT NOT LESS THAN TEN BUSINESS DAYS PRIOR TO
CONSUMMATION OF SUCH ACQUISITION;

(I)   THE BORROWER SHALL HAVE REASONABLY DETERMINED THAT IT HAS ADEQUATE
LIQUIDITY AVAILABLE FOR WORKING CAPITAL; AND

(J)   SUBSTANTIALLY ALL OF THE ASSETS SO ACQUIRED ARE LOCATED IN THE UNITED
STATES OR CANADA OR, IF SUCH ACQUISITION IS STRUCTURED AS A PURCHASE OF STOCK,
THE PERSON SO ACQUIRED IS ORGANIZED UNDER THE LAWS OF A STATE OF THE UNITED
STATES, AND SUBSTANTIALLY ALL OF THE ASSETS OWNED BY SUCH PERSON ARE LOCATED IN
THE UNITED STATES OR CANADA; PROVIDED, THAT (I) THE BORROWER MAY ACQUIRE THE
STOCK OF A PERSON ORGANIZED UNDER THE LAWS OF A STATE OF THE UNITED STATES WHOSE
ASSETS ARE LOCATED, IN WHOLE OR IN PART, IN PUERTO RICO OR CANADA, IF SUCH
PERSON BECOMES A SUBSIDIARY GUARANTOR AND GRANTS A SECURITY INTEREST IN ITS
ASSETS AS CONTEMPLATED BY SECTION 5.9 AND (II) THE BORROWER MAY ACQUIRE THE
STOCK OF ANY PERSON ORGANIZED UNDER THE LAWS OF PUERTO RICO OR CANADA, SO LONG
AS THE AGGREGATE AMOUNT OF INVESTMENTS MADE PURSUANT TO THIS CLAUSE (II),
TOGETHER WITH INVESTMENTS MADE AS PERMITTED BY SECTION 6.8(O), DOES NOT EXCEED
$10,000,000.

“Permitted Foreign Currency Letter of Credit”: any letter of credit denominated
in a currency other than Dollars issued to the Borrower by the Foreign Currency
L/C Issuing Lender.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

21


--------------------------------------------------------------------------------


“Plan”:  at a particular time, any employee pension benefit plan within the
meaning of Section 3(2) of ERISA and in respect of which the Borrower or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Pricing Grid”:  the Pricing Grid attached as Annex A.

“Principals”: the members of management of the Borrower or any of its
Subsidiaries as of the Restatement Date.

“Pro Forma Balance Sheet”:  as defined in Section 3.1(a).

“Projections”:  as defined in Section 5.2(c).

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

“Reaffirmation Agreement”:  the Reaffirmation Agreement substantially in the
form of Exhibit J executed and delivered pursuant to Section 4.1.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

“Refunded Swing Line Loans”:  as defined in Section 2.5(c).

“Refunding Date”:  as defined in Section 2.5(d).

“Register”:  as defined in Section 9.6(d).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 2.27 for amounts drawn under Letters
of Credit.

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Loans pursuant to
Section 2.10(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

22


--------------------------------------------------------------------------------


“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Wholly Owned Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire assets useful in its or such
Subsidiary’s business.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 360 days after such Reinvestment Event
(provided that if the Borrower enters into a legally binding commitment to
reinvest the applicable Reinvestment Deferred Amount prior to such date, the
Reinvestment Prepayment Date shall be extended for 180 days) and (b) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire assets useful in the Borrower’s business with all or any portion of
the relevant Reinvestment Deferred Amount.

“Related Parties”: any (a) controlling stockholder, 66⅔% (or more) owned
Subsidiary, or immediate family member (in the case of an individual) of any
Principal, or (b) any trust, corporation, partnership, limited liability company
or other entity, the beneficiaries, stockholders, partners, members, owners or
Persons beneficially holding 66⅔% or more controlling interest of which consist
of any one or more Principals and/or such other Persons referred to in the
immediately preceding clause (a).

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  (a) until the Restatement Date, the “Required Lenders” as
defined in the Original Credit Agreement and (b) thereafter, at any time, the
holders of more than 50% of the sum of (i) the aggregate unpaid principal amount
of the Tranche C Term Loans then outstanding and (ii) the Total Revolving Credit
Commitments then in effect or, if the Revolving Credit Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

23


--------------------------------------------------------------------------------


“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“Restatement Date”:  the date on which the conditions precedent set forth in
Section 4.1 have been satisfied, which date shall be deemed to be February 26,
2007.

“Restricted Payments”:  as defined in Section 6.6.

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans or participate in Swing Line Loans and
participate in Letters of Credit, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.  The aggregate amount
of the Total Revolving Credit Commitments as of the Restatement Date is
$25,000,000.

“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”:  as defined in Section 2.4.

“Revolving Credit Percentage”:  as to any Lender at any time, the percentage
which such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Credit Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Credit Loans then
outstanding).

“Revolving Credit Termination Date”:  January 10, 2011.

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (b) such Lender’s Revolving Credit
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Credit Percentage of the aggregate principal amount of Swing Line
Loans then outstanding.

“S&P”:  Standard & Poor’s Ratings Services.

24


--------------------------------------------------------------------------------


“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Securities Holders Agreement”:  the Second Amended and Restated Securities
Holders Agreement, dated as of October 14, 2004, among the BRS, certain of the
Borrower’s existing stockholders, certain members of the Borrower’s board of
directors and the Borrower’s executive officers, as in effect on the Closing
Date.

“Senior Note Indenture”:  the Indenture, dated as of October 14, 2004 entered
into by the Borrower and certain of its Subsidiaries and The Bank of New York,
as Trustee, in connection with the issuance of the Senior Notes, together with
all instruments and other agreements entered into by the Borrower or such
Subsidiaries in connection therewith, as the same may be amended, supplemented
or otherwise modified from time to time.

“Senior Notes”:  the senior notes of the Borrower issued from time to time
pursuant to the Senior Note Indenture.

“Senior Subordinated Note Indenture”:  the Indenture, dated as of October 14,
2004, entered into by the Borrower and certain of its Subsidiaries and The Bank
of New York, as Trustee, in connection with the issuance of the Senior
Subordinated Notes, together with all instruments and other agreements entered
into by the Borrower or such Subsidiaries in connection therewith, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with Section 6.9.

“Senior Subordinated Notes”: the senior subordinated notes of the Borrower
issued from time to time pursuant to the Senior Subordinated Note Indenture.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”:  when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal,

25


--------------------------------------------------------------------------------


equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Change of Control”:  the occurrence of (a) the direct or indirect
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in Section
13(d)(3) of the Exchange Act other than a Principal or a Related Party of a
Principal, (b) the adoption of a plan relating to the liquidation or dissolution
of the Borrower, (c) the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any
“person” (as defined above), other than the Principals and their Related
Parties, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than 50% of the voting
Capital Stock of the Borrower, measured by voting power rather than number of
shares, or (d) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors.

“Specified Hedge Agreement”:  any Hedge Agreement entered into by the Borrower
or any of its Subsidiaries and any Qualified Counterparty.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Foreign
Subsidiary.

“Swing Line Commitment”:  the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.5 in an aggregate principal amount at any one
time outstanding not to exceed $5,000,000.

“Swing Line Lender”:  Lehman Commercial Paper Inc., in its capacity as the
lender of Swing Line Loans.

“Swing Line Loans”:  as defined in Section 2.4(b).

“Swing Line Participation Amount”:  as defined in Section 2.5(d).

“Syndication Agent”:  as defined in the preamble hereto.

26


--------------------------------------------------------------------------------


“Target”:  the Acquired Business as defined in the Acquisition Agreement.

“Total Revolving Credit Commitments”:  at any time, the aggregate amount of the
Revolving Credit Commitments of the Lenders then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Tranche C Term Loan”:  as defined in Section 2.1.

“Tranche C Term Loan Commitment”:  as to any Tranche C Term Loan Lender, the
obligation of such Lender, if any, to make a Tranche C Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Tranche C Term Loan Commitment” opposite such Lender’s name on Schedule
1 to the Lender Addendum delivered by such Lender, or, as the case may be, in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original aggregate amount of the Tranche C Term Loan Commitments is
$230,000,000.

“Tranche C Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

“Tranche C Term Loan Lender”:  each Lender that has a Tranche C Term Loan
Commitment or is the holder of a Tranche C Term Loan.

“Tranche C Term Loan Percentage”:  as to any Tranche C Term Loan Lender at any
time, the percentage which such Lender’s undrawn Tranche C Term Loan Commitment
then constitutes of the aggregate undrawn Tranche C Term Loan Commitments or, at
any time after the Restatement Date, the percentage which the aggregate
principal amount of such Lender’s Tranche C Term Loans then outstanding
constitutes of the aggregate principal amount of the Tranche C Term Loans then
outstanding.

“Transaction Services Agreement”: the amended and restated Transaction Services
Agreement, dated as of October 14, 2004 between Bruckmann, Rosser, Sherrill &
Co. Inc. and the Borrower, as in effect on the Closing Date.

“Transferee”:  as defined in Section 9.14.

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

27


--------------------------------------------------------------------------------


1.2   Other Definitional Provisions.  (a)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.


(B)   AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS
RELATING TO THE BORROWER AND ITS SUBSIDIARIES NOT DEFINED IN SECTION 1.1 AND
ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP.


(C)   THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(D)   THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

2.1   Tranche C Term Loan Commitments.  Subject to the terms and conditions
hereof including Section 2.2(b), the Tranche C Term Loan Lenders severally agree
to make term loans (each, a “Tranche C Term Loan”) to the Borrower on the
Restatement Date in an amount for each Tranche C Term Loan Lender not to exceed
the amount of the Tranche C Term Loan Commitment of such Lender.  The Tranche C
Term Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.11.

2.2   Procedure for Tranche C Term Loan Borrowing.  (a)   The Borrower shall
deliver to the Administrative Agent an irrevocable notice (which notice must be
received by the Administrative Agent prior to 10:00 A.M., New York City time,
one Business Day prior to the anticipated Restatement Date) requesting that the
Tranche C Term Loan Lenders make the Tranche C Term Loans on the Restatement
Date and specifying the amount to be borrowed.  The Tranche C Term Loans made on
the Restatement Date shall initially be Base Rate Loans and may be converted to
Eurodollar Loans pursuant to Section 2.11.  Upon receipt of such notice of
borrowing the Administrative Agent shall promptly notify each Tranche C Term
Loan Lender thereof.  Not later than 12:00 Noon, New York City time, on the
Restatement Date each Tranche C Term Loan Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Tranche C Term Loan to be made by such Lender on the
Restatement Date (or, in the case of a Continuing Lender, provide the
Administrative Agent with a Conversion Notice with respect to its Existing Term
Loans in lieu of such funding requirement).  The Administrative Agent shall make
available to the Borrower the aggregate of the amounts made available to the
Administrative Agent by the Tranche C Term Loan Lenders, in like funds as
received by the Administrative Agent.


(B)   NOTWITHSTANDING ANYTHING IN THIS SECTION 2.2 TO THE CONTRARY, AT THE
OPTION OF EACH CONTINUING LENDER, ALL OR A PORTION OF THE EXISTING TERM LOANS OF
SUCH CONTINUING LENDER

28


--------------------------------------------------------------------------------



MAY BE CONVERTED TO TRANCHE C TERM LOANS AND APPLIED, DOLLAR FOR DOLLAR, TOWARD
SATISFACTION OF ITS FUNDING REQUIREMENTS SET FORTH IN CLAUSE (A) ABOVE.

2.3   Repayment of Tranche C Term Loans.  The Tranche C Term Loan of each
Tranche C Term Loan Lender shall mature on the six-year anniversary of the
Restatement Date and no interim amortization shall be required.  Notwithstanding
anything herein to the contrary, if the Senior Notes shall not be repaid,
redeemed or refinanced prior to April 1, 2011, the outstanding Tranche C Term
Loans shall become immediately due and payable on such date.


2.4   REVOLVING CREDIT COMMITMENTS; SWING LINE COMMITMENT.  (A)  SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO
MAKE REVOLVING CREDIT LOANS (“REVOLVING CREDIT LOANS”) TO THE BORROWER FROM TIME
TO TIME DURING THE REVOLVING CREDIT COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S REVOLVING
CREDIT PERCENTAGE OF THE L/C OBLIGATIONS AND SWING LINE LOANS THEN OUTSTANDING,
DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT.  DURING
THE REVOLVING CREDIT COMMITMENT PERIOD THE BORROWER MAY USE THE REVOLVING CREDIT
COMMITMENTS BY BORROWING, PREPAYING THE REVOLVING CREDIT LOANS IN WHOLE OR IN
PART, AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. 
THE REVOLVING CREDIT LOANS MAY FROM TIME TO TIME BE EURODOLLAR LOANS OR BASE
RATE LOANS, AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH SECTIONS 2.5 AND 2.11, PROVIDED THAT NO REVOLVING
CREDIT LOAN SHALL BE MADE AS A EURODOLLAR LOAN AFTER THE DAY THAT IS ONE MONTH
PRIOR TO THE REVOLVING CREDIT TERMINATION DATE.  ANY REVOLVING CREDIT LOANS
OUTSTANDING UNDER THE ORIGINAL CREDIT AGREEMENT ON THE RESTATEMENT DATE SHALL
CONTINUE TO BE OUTSTANDING AND BE DEEMED TO BE REVOLVING CREDIT LOANS MADE
HEREUNDER SUBJECT TO THE TERMS AND CONDITIONS HEREOF.


(B)   SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER AGREES
TO MAKE AVAILABLE A PORTION OF THE CREDIT OTHERWISE AVAILABLE TO THE BORROWER
UNDER THE REVOLVING CREDIT COMMITMENTS FROM TIME TO TIME DURING THE REVOLVING
CREDIT COMMITMENT PERIOD BY MAKING SWING LINE LOANS (“SWING LINE LOANS”) TO THE
BORROWER; PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF SWING LINE LOANS
OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE SWING LINE COMMITMENT THEN IN
EFFECT (NOTWITHSTANDING THAT THE SWING LINE LOANS OUTSTANDING AT ANY TIME, WHEN
AGGREGATED WITH THE SWING LINE LENDER’S OTHER OUTSTANDING REVOLVING CREDIT LOANS
HEREUNDER, MAY EXCEED THE SWING LINE COMMITMENT THEN IN EFFECT) AND (II) THE
BORROWER SHALL NOT REQUEST, AND THE SWING LINE LENDER SHALL NOT MAKE, ANY SWING
LINE LOAN IF, AFTER GIVING EFFECT TO THE MAKING OF SUCH SWING LINE LOAN, THE
AGGREGATE AMOUNT OF THE AVAILABLE REVOLVING CREDIT COMMITMENTS WOULD BE LESS
THAN ZERO.  DURING THE REVOLVING CREDIT COMMITMENT PERIOD, THE BORROWER MAY USE
THE SWING LINE COMMITMENT BY BORROWING, REPAYING AND REBORROWING, ALL IN
ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  SWING LINE LOANS SHALL BE BASE
RATE LOANS ONLY.  ANY SWING LINE LOANS OUTSTANDING UNDER THE ORIGINAL CREDIT
AGREEMENT ON THE RESTATEMENT DATE SHALL CONTINUE TO BE OUTSTANDING AND BE DEEMED
TO BE SWING LINE LOANS MADE HEREUNDER, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF.


(C)   THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING CREDIT LOANS AND SWING
LINE LOANS ON THE REVOLVING CREDIT TERMINATION DATE.

29


--------------------------------------------------------------------------------


2.5   Procedure for Borrowing Revolving Credit Loans and Swing Line Loans;
Refunding of Swing Line Loans.  (a)    The Borrower may borrow Revolving Credit
Loans under the Revolving Credit Commitments during the Revolving Credit
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (i) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(ii) one Business Day prior to the requested Borrowing Date, in the case of Base
Rate Loans), specifying (A) the amount and Type of Revolving Credit Loans to be
borrowed, (B) the requested Borrowing Date and (C) in the case of Eurodollar
Loans, the length of the initial Interest Period therefor.  Each borrowing under
the Revolving Credit Commitments shall be in an amount equal to (x) in the case
of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Credit Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $1,000,000 in excess thereof, provided, that the Swing Line Lender
may request, on behalf of the Borrower, borrowings under the Revolving Credit
Commitments which are Base Rate Loans in other amounts pursuant to Section
2.5(c).  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Each Lender will make the
amount of its pro rata share of each borrowing of Revolving Credit Loans
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent in like funds as received by the Administrative Agent.


(B)   WHENEVER THE BORROWER DESIRES THAT THE SWING LINE LENDER MAKE SWING LINE
LOANS IT SHALL GIVE THE SWING LINE LENDER IRREVOCABLE TELEPHONIC NOTICE
CONFIRMED PROMPTLY IN WRITING (WHICH TELEPHONIC NOTICE MUST BE RECEIVED BY THE
SWING LINE LENDER NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE PROPOSED
BORROWING DATE), SPECIFYING (I) THE AMOUNT TO BE BORROWED AND (II) THE REQUESTED
BORROWING DATE (WHICH SHALL BE A BUSINESS DAY DURING THE REVOLVING CREDIT
COMMITMENT PERIOD).  EACH BORROWING UNDER THE SWING LINE COMMITMENT SHALL BE IN
AN AMOUNT EQUAL TO $100,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF. 
NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE BORROWING DATE SPECIFIED IN
A NOTICE IN RESPECT OF SWING LINE LOANS, THE SWING LINE LENDER SHALL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE AN AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE AMOUNT OF THE SWING LINE LOAN TO BE
MADE BY THE SWING LINE LENDER.  THE ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS
OF SUCH SWING LINE LOAN AVAILABLE TO THE BORROWER ON SUCH BORROWING DATE IN
IMMEDIATELY AVAILABLE FUNDS.


(C)   THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
DIRECTS THE SWING LINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS DAY’S
NOTICE GIVEN BY THE SWING LINE LENDER NO LATER THAN 12:00 NOON, NEW YORK CITY
TIME, REQUEST EACH LENDER TO MAKE, AND EACH REVOLVING CREDIT LENDER HEREBY
AGREES TO MAKE, A REVOLVING CREDIT LOAN, IN AN AMOUNT EQUAL TO SUCH REVOLVING
CREDIT LENDER’S REVOLVING CREDIT PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWING
LINE LOANS (THE “REFUNDED SWING LINE LOANS”) OUTSTANDING ON THE DATE OF SUCH
NOTICE, TO REPAY THE SWING LINE LENDER.  EACH REVOLVING CREDIT LENDER SHALL MAKE
THE AMOUNT OF SUCH REVOLVING CREDIT LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT
AT THE FUNDING OFFICE IN

30


--------------------------------------------------------------------------------



IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ONE
BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF SUCH REVOLVING
CREDIT LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO
THE SWING LINE LENDER FOR APPLICATION BY THE SWING LINE LENDER TO THE REPAYMENT
OF THE REFUNDED SWING LINE LOANS.


(D)   IF PRIOR TO THE TIME A REVOLVING CREDIT LOAN WOULD HAVE OTHERWISE BEEN
MADE PURSUANT TO SECTION 2.5(C), ONE OF THE EVENTS DESCRIBED IN SECTION 7(F)
SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER OR IF FOR ANY
OTHER REASON, AS DETERMINED BY THE SWING LINE LENDER IN ITS SOLE DISCRETION,
REVOLVING CREDIT LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION 2.5(C), EACH
LENDER SHALL, ON THE DATE SUCH REVOLVING CREDIT LOAN WAS TO HAVE BEEN MADE
PURSUANT TO THE NOTICE REFERRED TO IN SECTION 2.5(C) (THE “REFUNDING DATE”),
PURCHASE FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING
SWING LINE LOANS BY PAYING TO THE SWING LINE LENDER AN AMOUNT (THE “SWING LINE
PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH LENDER’S REVOLVING CREDIT PERCENTAGE
TIMES (II) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF SWING LINE LOANS THEN
OUTSTANDING WHICH WERE TO HAVE BEEN REPAID WITH SUCH REVOLVING CREDIT LOANS.


(E)   WHENEVER, AT ANY TIME AFTER THE SWING LINE LENDER HAS RECEIVED FROM ANY
LENDER SUCH LENDER’S SWING LINE PARTICIPATION AMOUNT, THE SWING LINE LENDER
RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWING LINE LOANS, THE SWING LINE LENDER
WILL DISTRIBUTE TO SUCH LENDER ITS SWING LINE PARTICIPATION AMOUNT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND
FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWING LINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWING LINE LENDER
IS REQUIRED TO BE RETURNED, SUCH LENDER WILL RETURN TO THE SWING LINE LENDER ANY
PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWING LINE LENDER.


(F)   EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE THE REVOLVING CREDIT
LOANS REFERRED TO IN SECTION 2.5(C) AND TO PURCHASE PARTICIPATING INTERESTS
PURSUANT TO SECTION 2.5(D) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (I) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH REVOLVING CREDIT
LENDER OR THE BORROWER MAY HAVE AGAINST THE SWING LINE LENDER, THE BORROWER OR
ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE
OF A DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER
CONDITIONS SPECIFIED IN SECTION 4; (III) ANY ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE) OF THE BORROWER; (IV) ANY BREACH OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER
LENDER; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR
NOT SIMILAR TO ANY OF THE FOREGOING.

2.6   Repayment of Loans; Evidence of Debt.  (a)    The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender (i) the then unpaid principal amount of each Revolving
Credit Loan and Swing Line Loan of such Lender on the Revolving Credit
Termination Date (or such earlier date on which such Loans become due and
payable pursuant to Section 7) and (ii) the principal amount of each Tranche C
Term Loan at maturity as set forth in Section 2.3 (or on such earlier date on
which such Loans become due and payable pursuant to Section 7). The Borrower
hereby further agrees

31


--------------------------------------------------------------------------------


to pay interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.13.


(B)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS
OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
UNDER THIS AGREEMENT.


(C)   THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 9.6(D), AND A SUBACCOUNT THEREIN FOR EACH LENDER,
IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER AND ANY
NOTE EVIDENCING SUCH LOAN, THE TYPE THEREOF AND EACH INTEREST PERIOD APPLICABLE
THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) BOTH
THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE
BORROWER AND EACH LENDER’S SHARE THEREOF.


(D)   THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 2.6(B) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)   THE BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE AGENT BY
ANY LENDER, THE BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY
NOTE OF THE BORROWER EVIDENCING ANY REVOLVING CREDIT LOANS, SWING LINE LOANS OR
TRANCHE C TERM LOANS, AS THE CASE MAY BE, OF SUCH LENDER, SUBSTANTIALLY IN THE
FORMS OF EXHIBIT G-1, G-2, AND G-3, RESPECTIVELY, WITH APPROPRIATE INSERTIONS AS
TO DATE AND PRINCIPAL AMOUNT; PROVIDED THAT DELIVERY OF SUCH NOTES SHALL NOT BE
A CONDITION PRECEDENT TO THE MAKING OF THE LOANS ON THE CLOSING DATE OR THE
RESTATEMENT DATE, AS APPLICABLE.

2.7   Commitment Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Credit Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Revolving
Credit Termination Date (or any earlier date of termination of the Revolving
Credit Commitments), commencing on the first of such dates to occur after the
date hereof.


(B)   THE BORROWER AGREES TO PAY TO THE AGENTS THE FEES IN THE AMOUNTS AND ON
THE DATES AGREED TO IN WRITING BY THE BORROWER AND THE AGENTS PRIOR TO THE
RESTATEMENT DATE.

2.8   Termination or Reduction of Revolving Credit Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent

32


--------------------------------------------------------------------------------


(which shall promptly notify each Lender thereof), to terminate the Revolving
Credit Commitments or, from time to time, to reduce the amount of the Revolving
Credit Commitments; provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and/or Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments.  Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.

2.9   Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans (or a shorter period agreed by the Administrative Agent in its
reasonable discretion), which notice shall specify the date and amount of
prepayment and whether the prepayment is of Revolving Credit Loans, Swing Line
Loans or Tranche C Term Loans and whether of Eurodollar Loans or Base Rate
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.19.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
prepayments of Base Rate Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Revolving Credit Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof, and partial
prepayments of Swing Line Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

2.10   Mandatory Prepayments.  (a)    If any Indebtedness shall be incurred by
any Loan Party or its Subsidiaries (excluding any Indebtedness incurred in
accordance with Section 6.2), then on the date of such incurrence, the Loans
shall be prepaid by an amount equal to the amount of the Net Cash Proceeds of
such incurrence, as set forth in Section 2.10(c) (without any accompanying
mandatory reduction of the Revolving Credit Commitments).


(B)   IF ON ANY DATE THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL RECEIVE NET
CASH PROCEEDS FROM ANY ASSET SALE OR RECOVERY EVENT THEN, UNLESS A REINVESTMENT
NOTICE SHALL BE DELIVERED IN RESPECT THEREOF, NOT LATER THAN FIVE BUSINESS DAYS
FOLLOWING THE DATE OF RECEIPT BY THE BORROWER OF SUCH NET CASH PROCEEDS, THE
LOANS SHALL BE PREPAID BY AN AMOUNT EQUAL TO THE AMOUNT OF SUCH NET CASH
PROCEEDS, AS SET FORTH IN SECTION 2.10(C) (WITHOUT ANY ACCOMPANYING MANDATORY
REDUCTION OF THE REVOLVING CREDIT COMMITMENTS); PROVIDED, THAT, NOTWITHSTANDING
THE FOREGOING, (I) THE AGGREGATE NET CASH PROCEEDS OF ASSET SALES OR RECOVERY
EVENTS THAT MAY BE EXCLUDED FROM THE FOREGOING REQUIREMENT PURSUANT TO A
REINVESTMENT NOTICE SHALL NOT EXCEED $15,000,000 AND (II) ON EACH REINVESTMENT
PREPAYMENT DATE THE LOANS SHALL BE PREPAID BY AN AMOUNT EQUAL TO THE
REINVESTMENT PREPAYMENT AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT,
AS SET FORTH IN SECTION 2.10(C).  THE PROVISIONS OF THIS SECTION DO NOT
CONSTITUTE A CONSENT TO THE CONSUMMATION OF ANY DISPOSITION NOT PERMITTED BY
SECTION 6.5.

33


--------------------------------------------------------------------------------



(C)   AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS MADE PURSUANT TO THIS
SECTION 2.10 SHALL BE APPLIED, FIRST, TO THE PREPAYMENT OF THE TRANCHE C TERM
LOANS AND, SECOND, TO THE PREPAYMENT OF OUTSTANDING REVOLVING CREDIT LOANS
AND/OR SWING LINE LOANS, AND IN EACH CASE, FIRST TO BASE RATE LOANS AND SECOND
TO EURODOLLAR LOANS.

2.11   Conversion and Continuation Options.  (a)    The Borrower may elect from
time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto.  The Borrower
may elect, from time to time, to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor); provided that no Base Rate Loan may be converted into
a Eurodollar Loan (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.


(B)   ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOAN; PROVIDED
THAT NO EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY BE CONTINUED AS SUCH (I)
WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATIONS OR
(II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE FINAL SCHEDULED TERMINATION
OR MATURITY DATE OF SUCH FACILITY, AND PROVIDED, FURTHER, THAT IF THE BORROWER
SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR
IF SUCH CONTINUATION IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH
EURODOLLAR LOAN SHALL BE AUTOMATICALLY CONVERTED TO A BASE RATE LOAN ON THE LAST
DAY OF SUCH THEN EXPIRING INTEREST PERIOD.  UPON RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.

2.12   Minimum Amounts and Maximum Number of Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.13   Interest Rates and Payment Dates.  (a)    Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

34


--------------------------------------------------------------------------------



(B)   EACH BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
BASE RATE PLUS THE APPLICABLE MARGIN.


(C)   (I)    IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATIONS SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), ALL OUTSTANDING LOANS AND REIMBURSEMENT
OBLIGATIONS (WHETHER OR NOT OVERDUE) SHALL BEAR INTEREST AT A RATE PER ANNUM
THAT IS EQUAL TO (X) IN THE CASE OF LOANS, THE RATE THAT WOULD OTHERWISE BE
APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION PLUS 2%
AND (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE APPLICABLE TO BASE
RATE LOANS PLUS 2%, AND (II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY
LOANS AND REIMBURSEMENT OBLIGATIONS (WHETHER OR NOT OVERDUE) OR ANY COMMITMENT
FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE TO BASE RATE
LOANS PLUS 2%, IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM
THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AFTER AS WELL AS
BEFORE JUDGMENT).


(D)   INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.

2.14   Computation of Interest and Fees.  (a)    Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.


(B)   EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 2.14(A).

2.15   Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:

(A)   THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL
BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON OF CIRCUMSTANCES
AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR

35


--------------------------------------------------------------------------------


(B)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE MAJORITY
FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY THAT THE EURODOLLAR RATE
DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH
LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST
PERIOD,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

2.16   Pro Rata Treatment and Payments.  (a)    Each borrowing by the Borrower
of Revolving Credit Loans and Tranche C Term Loans hereunder, each payment by
the Borrower of Revolving Credit Loans and Tranche C Term Loans hereunder and
any reduction of the Revolving Credit Commitments of the Lenders shall be made
pro rata according to the respective Tranche C Term Loan Percentages or
Revolving Credit Percentages of the Lenders as applicable.  Other than with
respect to any substituted Lender in accordance with Section 2.22, each payment
in respect of principal or interest in respect of the Revolving Credit Loans and
Tranche C Term Loans, each payment in respect of commitment fees payable
hereunder shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.  Each payment in respect of Reimbursement Obligations in respect of any
Letter of Credit shall be made to the Issuing Lender that issued such Letter of
Credit.


(B)   ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE LENDERS, AT THE PAYMENT OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS.  ANY PAYMENT MADE AFTER 12:00 NOON, NEW YORK CITY TIME, ON ANY BUSINESS
DAY SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE LENDERS PROMPTLY UPON
RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT HEREUNDER (OTHER THAN
PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A
BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS
DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER
THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND
SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE
MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF ANY EXTENSION OF
ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.

36


--------------------------------------------------------------------------------



(C)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY
LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD
CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT
AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON AT A RATE
EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE FOR THE PERIOD UNTIL
SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS
OF SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO
BASE RATE LOANS UNDER THE RELEVANT FACILITY, ON DEMAND, FROM THE BORROWER.


(D)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH PAYMENT, AND
THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN RELIANCE UPON
SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR RESPECTIVE PRO RATA SHARES
OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE ADMINISTRATIVE
AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS OF SUCH DUE DATE, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM EACH LENDER
TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE PRECEDING SENTENCE,
SUCH AMOUNT WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE
RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST THE BORROWER.

2.17   Requirements of Law.  (a)    If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(I)   SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO
THIS AGREEMENT, ANY LETTER OF CREDIT, ANY APPLICATION OR ANY EURODOLLAR LOAN
MADE BY IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN
RESPECT THEREOF (EXCEPT FOR NON-EXCLUDED TAXES COVERED BY SECTION 2.18 AND
CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF SUCH LENDER);

(II)   SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER THAT
IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE HEREUNDER;
OR

(III)   SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

37


--------------------------------------------------------------------------------


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this Section, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.


(B)   IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION BY SUCH LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) OF A WRITTEN REQUEST THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION
FOR SUCH REDUCTION.


(C)   A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY ANY LENDER TO THE BORROWER SETTING OUT IN REASONABLE DETAIL
THE METHOD OF DETERMINATION OF SUCH ADDITIONAL AMOUNTS (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE
OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF AMOUNTS PAYABLE HEREUNDER.

2.18   Taxes.  (a)    All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent’s or such Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document).  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder, the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower

38


--------------------------------------------------------------------------------


shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to Section 2.18(a).


(B)   IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)   WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT OR RELEVANT
LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT
RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS TO PAY
ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR
OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY LENDER AS A
RESULT OF ANY SUCH FAILURE.  THE AGREEMENTS IN THIS SECTION 2.18 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER.


(D)   EACH LENDER (OR TRANSFEREE) THAT IS NOT A CITIZEN OR RESIDENT OF THE
UNITED STATES OF AMERICA, A CORPORATION, PARTNERSHIP OR OTHER ENTITY CREATED OR
ORGANIZED IN OR UNDER THE LAWS OF THE UNITED STATES OF AMERICA (OR ANY
JURISDICTION THEREOF), OR ANY ESTATE OR TRUST THAT IS SUBJECT TO FEDERAL INCOME
TAXATION REGARDLESS OF THE SOURCE OF ITS INCOME (A “NON-U.S. LENDER”) SHALL
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF A
PARTICIPANT OR A LENDER PARTICIPATING IN A CONDUIT FINANCING ARRANGEMENT, AS
DEFINED IN SECTION 7701(1) OF THE CODE AND THE REGULATIONS THEREUNDER (A
“CONDUIT FINANCING ARRANGEMENT”) (SUCH LENDER, A “CONDUIT LENDER”), ALSO TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED OR FROM
WHICH THE DESIGNATION OF SUCH CONDUIT LENDER WAS MADE, AS THE CASE MAY BE) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN, FORM W-8ECI OR FORM
W-8IMY, OR, IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S.
FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT
TO PAYMENTS OF “PORTFOLIO INTEREST” A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT H AND A FORM W-8BEN OR FORM W-8IMY, OR ANY SUBSEQUENT VERSIONS THEREOF
OR SUCCESSORS THERETO PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S.
LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL
WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON
OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY
PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION).  IN ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS
PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY
SUCH NON-U.S. LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER
AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY
PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF
CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL
NOT BE

39


--------------------------------------------------------------------------------



REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S.
LENDER IS NOT LEGALLY ABLE TO DELIVER.  IF ANY NON-U.S. LENDER PROVIDES A FORM
W-8IMY, SUCH NON-U.S. LENDER MUST ALSO ATTACH THE ADDITIONAL DOCUMENTATION THAT
MUST BE TRANSMITTED WITH FORM W-8IMY, INCLUDING THE APPROPRIATE FORMS DESCRIBED
IN THIS SECTION 2.18(D).  A CONDUIT LENDER SHALL PROVIDE TWO COPIES OF THE
APPROPRIATE WITHHOLDING STATEMENTS FOR ALL PARTICIPANTS AND PARTIES TO A
POTENTIAL CONDUIT FINANCING ARRANGEMENT TO THE BORROWER AND THE ADMINISTRATIVE
AGENT ON OR BEFORE THE DATE OF COMMENCEMENT OF THE POTENTIAL CONDUIT FINANCING
ARRANGEMENT.


(E)   A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF NON-U.S.
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


(F)   IF THE ADMINISTRATIVE AGENT OR ANY LENDER RECEIVES A REFUND IN RESPECT OF
NON-EXCLUDED TAXES OR OTHER TAXES PAID BY THE BORROWER, WHICH IN THE GOOD FAITH
JUDGMENT OF SUCH LENDER IS ALLOCABLE TO SUCH PAYMENT, IT SHALL PROMPTLY PAY SUCH
REFUND, TOGETHER WITH ANY OTHER AMOUNTS PAID BY THE BORROWER IN CONNECTION WITH
SUCH REFUNDED NON-EXCLUDED TAXES OR OTHER TAXES, TO THE BORROWER, NET OF ALL
OUT-OF-POCKET EXPENSES OF SUCH LENDER INCURRED IN OBTAINING SUCH REFUND,
PROVIDED, HOWEVER, THAT THE BORROWER AGREES TO PROMPTLY RETURN SUCH REFUND TO
THE ADMINISTRATIVE AGENT OR THE APPLICABLE LENDER, AS THE CASE MAY BE, IF IT
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR APPLICABLE LENDER THAT THE
ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND.


(G)   NO CONDUIT LENDER OR OTHER PARTICIPANT IN A POTENTIAL CONDUIT FINANCING
ARRANGEMENT SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO SECTION
2.18 THAN THE FINANCING ENTITY (AS DEFINED IN TREAS. REG. § 1.881-3(A)(2)) WOULD
BE ENTITLED TO RECEIVE PURSUANT TO SECTION 2.18.

2.19   Indemnity.  The Borrower agrees to indemnify each Lender for and to hold
each Lender harmless from any loss or expense that such Lender may reasonably
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each

40


--------------------------------------------------------------------------------


case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.  A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error. 
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.20   Illegality.  Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurodollar Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.19.

2.21   Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.17, 2.18(a) or 2.20 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.17, 2.18(a) or 2.20.

2.22   Substitution of Lenders.  Upon the receipt by the Borrower from any
Lender (an “Affected Lender”) of a claim under Section 2.17, 2.18 or 2.20, the
Borrower may: (a) request one more of the other Lenders to acquire and assume
all or part of such Affected Lender’s Loans, Reimbursement Obligations and
Revolving Credit Commitment; or (b) replace such Affected Lender by designating
another Lender or a financial institution that is willing to acquire such Loans
and Reimbursement Obligations and assume such Revolving Credit Commitment; 
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and Reimbursement Obligations,
accrued interest and other amounts owing to such replaced Lender prior to the
date of replacement (including all amounts then owing to such replaced Lender
pursuant to Sections 2.17, 2.18 and 2.20), (iv) the Borrower shall be liable to
such replaced Lender under Section 2.19 if any Eurodollar Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, and (vi) the replaced Lender shall be obligated to make such

41


--------------------------------------------------------------------------------


replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower or replacement Lender shall be obligated to pay the registration and
processing fee).


2.23   L/C COMMITMENT.  (A)  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH
ISSUING LENDER, IN RELIANCE ON THE AGREEMENTS OF THE OTHER REVOLVING CREDIT
LENDERS SET FORTH IN SECTION 2.26(A), AGREES TO ISSUE LETTERS OF CREDIT (THE
LETTERS OF CREDIT ISSUED ON AND AFTER THE RESTATEMENT DATE, TOGETHER WITH THE
EXISTING LETTERS OF CREDIT, COLLECTIVELY, THE “LETTERS OF CREDIT”) FOR THE
ACCOUNT OF THE BORROWER ON ANY BUSINESS DAY DURING THE REVOLVING CREDIT
COMMITMENT PERIOD IN SUCH FORM AS MAY BE APPROVED FROM TIME TO TIME BY SUCH
ISSUING LENDER; PROVIDED THAT NO ISSUING LENDER SHALL HAVE ANY OBLIGATION TO
ISSUE ANY LETTER OF CREDIT IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, (I) THE L/C
OBLIGATIONS WOULD EXCEED THE L/C COMMITMENT OR (II) THE AGGREGATE AMOUNT OF THE
AVAILABLE REVOLVING CREDIT COMMITMENTS WOULD BE LESS THAN ZERO.  EACH LETTER OF
CREDIT SHALL (I) BE DENOMINATED IN DOLLARS AND (II) EXPIRE NO LATER THAN THE
EARLIER OF (X) THE FIRST ANNIVERSARY OF ITS DATE OF ISSUANCE AND (Y) THE DATE
WHICH IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING CREDIT TERMINATION DATE,
PROVIDED THAT ANY LETTER OF CREDIT WITH A ONE-YEAR TERM MAY PROVIDE FOR THE
RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL IN NO EVENT EXTEND
BEYOND THE DATE REFERRED TO IN CLAUSE (Y) ABOVE).


(B)        NO ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER
OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH ISSUING
LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.

2.24   Procedure for Issuance of Letter of Credit.  The Borrower may from time
to time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request with respect to the requested Letter of
Credit.  Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall any Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the Borrower.  Promptly after issuance by an Issuing Lender of a Letter of
Credit, such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower.  Each Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit issued by it (including the amount thereof).

2.25   Fees and Other Charges.  (a)    The Borrower will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Revolving
Credit Loans that are Eurodollar Loans, shared ratably among the Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date.  In addition, the Borrower shall pay to each Issuing Lender for its own
account a fronting fee on the aggregate drawable amount of all outstanding
Letters of Credit issued by it in an amount to be agreed upon from time to time
between such Issuing

42


--------------------------------------------------------------------------------


Lender and the Borrower, payable quarterly in arrears on each L/C Fee Payment
Date after the date of Issuance.


(B)   IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR REIMBURSE
EACH ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE
INCURRED OR CHARGED BY SUCH ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING
PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT.

2.26   L/C Participations.  (a)    Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit issued by such Issuing
Lender hereunder and the amount of each draft paid by such Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit by such
Issuing Lender for which such Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Percentage of the amount of such draft, or any part thereof, that is not
so reimbursed.


(B)   IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO AN ISSUING
LENDER PURSUANT TO SECTION 2.26(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY
PAYMENT MADE BY SUCH ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO SUCH
ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE,
SUCH L/C PARTICIPANT SHALL PAY TO SUCH ISSUING LENDER ON DEMAND AN AMOUNT EQUAL
TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE FEDERAL FUNDS
EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH
ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY
SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO SECTION
2.26(A) IS NOT MADE AVAILABLE TO SUCH ISSUING LENDER BY SUCH L/C PARTICIPANT
WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH ISSUING
LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE RATE PER ANNUM
APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING CREDIT FACILITY.  A
CERTIFICATE OF SUCH ISSUING LENDER SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT
TO ANY SUCH AMOUNTS OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE
OF MANIFEST ERROR.


(C)   WHENEVER, AT ANY TIME AFTER AN ISSUING LENDER HAS MADE PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF
SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.26(A), SUCH ISSUING LENDER RECEIVES
ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY FROM THE BORROWER
OR OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO BY SUCH ISSUING
LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, SUCH ISSUING LENDER WILL
DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY SUCH ISSUING LENDER
SHALL BE

43


--------------------------------------------------------------------------------



REQUIRED TO BE RETURNED BY SUCH ISSUING LENDER, SUCH L/C PARTICIPANT SHALL
RETURN TO SUCH ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY SUCH
ISSUING LENDER TO IT.


(D)   EACH REVOLVING CREDIT LENDER’S OBLIGATION TO PURCHASE, PURSUANT TO SECTION
2.26(A), SUCH LENDER’S REVOLVING CREDIT PERCENTAGE IN EACH ISSUING LENDER’S
OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY
SUCH ISSUING LENDER HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT
BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (I) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER OR THE
BORROWER MAY HAVE AGAINST SUCH ISSUING LENDER, THE BORROWER OR ANY OTHER PERSON
FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN
EVENT OF DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED
IN SECTION 4; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE)
OF THE BORROWER OR ANY OTHER LOAN PARTY; (IV) ANY BREACH OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER
LENDER; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR
NOT SIMILAR TO ANY OF THE FOREGOING.

2.27   Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse each Issuing Lender on each date on which such Issuing Lender notifies
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by such Issuing Lender (but in any event no such reimbursement
shall be required before the date on which Base Rate Loans would be made (or the
procedure specified in Section 2.26 would become applicable) as described in the
last two sentences of this Section) for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”).  Each such payment shall be made to such Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds.  Interest shall be payable on each Payment
Amount from the date of the applicable drawing until payment in full at the rate
set forth in (i) until the second Business Day following the date of the
applicable drawing, Section 2.13(b) and (ii) thereafter, Section 2.13(c).  Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of Section 7(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 2.26
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.5 of
Base Rate Loans in the amount of such drawing.  The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans could be made, pursuant to Section 2.5, if the Administrative Agent
had received a notice of such borrowing at the time of such drawing under such
Letter of Credit.

2.28   Obligations Absolute.  The Borrower’s obligations under Sections 2.23
through 2.29 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any L/C Participant,
any beneficiary of a Letter of Credit or any other Person.  The Borrower also
agrees that each Issuing Lender and the L/C Participant shall not be responsible
for, and the Borrower’s Reimbursement Obligations under Section 2.27 shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent

44


--------------------------------------------------------------------------------


or forged, or any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee.  No Issuing Lender or L/C
Participant shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender.  The Borrower agrees that any action taken or omitted by an
Issuing Lender under or in connection with any Letter of Credit issued by it or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower.

2.29   Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof.  The responsibility of the relevant
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by such Issuing Lender shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

2.30   Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of Sections
2.23 through 2.29, the provisions of Sections 2.23 through 2.29 shall apply;
provided, however, that any term, condition or provision of any Application
which is in addition to, or the subject matter of which is not in, part of or
covered by, the provisions of Sections 2.23 through 2.29 shall not be considered
as being or deemed to be in conflict with or inconsistent with the provisions of
Sections 2.23 through 2.29.


SECTION 3.  REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and to issue or participate in Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

3.1   Financial Condition.  (a)  The unaudited pro forma consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at December 30, 2006
(the “Pro Forma Balance Sheet”), copies of which have heretofore been furnished
to each Lender, has been prepared giving effect (as if such events had occurred
on such date) to (i) the consummation of the Acquisition, (ii) the Loans to be
made hereunder, if any, on the Restatement Date and the use of proceeds thereof
and (iii) the payment of fees and expenses in connection with the foregoing. 
The Pro Forma Balance Sheet has been prepared based on the best information
available to the Borrower as of the date of delivery thereof, and presents
fairly on a pro forma basis the estimated financial condition of Borrower and
its consolidated Subsidiaries as at December 30, 2006, assuming that the events
specified in the preceding sentence had actually occurred at such date.

45


--------------------------------------------------------------------------------


The unaudited statements of earnings before interest, taxes and amortization of
intangible assets for the Target for the fifty-two week periods ending on each
of December 31, 2005 (on a pro forma basis) and December 30, 2006, copies of
which have heretofore been furnished to each Lender, present fairly in all
material respects the results of operations of the Target as of the fifty-two
week periods then ended.


(B)   THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AS AT JANUARY 3,
2004, JANUARY 1, 2005 AND DECEMBER 31, 2005, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEARS ENDED ON SUCH DATES,
REPORTED ON BY AND ACCOMPANIED BY AN UNQUALIFIED REPORT FROM KPMG LLP, PRESENT
FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AS AT SUCH DATE, AND
THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH FLOWS FOR
THE RESPECTIVE FISCAL YEARS THEN ENDED.  THE UNAUDITED CONSOLIDATED BALANCE
SHEET OF THE BORROWER AS AT DECEMBER 30, 2006, AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE FIFTY-TWO WEEK PERIOD
ENDED ON SUCH DATE, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF
BORROWER AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS
CONSOLIDATED CASH FLOWS FOR THE FIFTY-TWO WEEK PERIOD THEN ENDED (SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS).  ALL SUCH FINANCIAL STATEMENTS, INCLUDING
THE RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH
GAAP APPLIED CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY
THE AFOREMENTIONED FIRM OF ACCOUNTANTS AND DISCLOSED THEREIN AND SUBJECT, IN THE
CASE OF THE FINANCIAL STATEMENTS AS OF AND FOR THE PERIOD ENDED DECEMBER 30,
2006, TO NORMAL YEAR END AUDIT ADJUSTMENTS AND THE ABSENCE OF NOTES).  THE
BORROWER AND ITS SUBSIDIARIES DO NOT HAVE ANY MATERIAL GUARANTEE OBLIGATIONS,
CONTINGENT LIABILITIES AND LIABILITIES FOR TAXES, OR ANY LONG-TERM LEASES OR
UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, INCLUDING, WITHOUT LIMITATION, ANY
INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER
OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT REFLECTED IN THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN THIS PARAGRAPH.  DURING THE PERIOD FROM
DECEMBER 31, 2005, TO AND INCLUDING THE DATE HEREOF THERE HAS BEEN NO
DISPOSITION BY THE BORROWER OF ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY
(OTHER THAN ANY DISPOSITION PERMITTED BY SECTION 6.5).

3.2   No Change.  Since December 31, 2005, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

3.3   Corporate Existence; Compliance with Law.  Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or
business trust power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or business trust and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law except, in the case of each of the foregoing clauses (c) and
(d), to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

3.4   Corporate Power; Authorization; Enforceable Obligations.  Each Loan Party
has the corporate or business trust power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow and obtain other extensions of credit
hereunder.  Each Loan Party has taken all necessary

46


--------------------------------------------------------------------------------


corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the borrowings and other extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings and other extensions
of credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except (i)
consents, authorizations, filings and notices described in Schedule 3.4, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 3.19 and (iii)
consents, notices and filings which the failure to make or obtain could not
reasonably be expected to have a Material Adverse Effect.  Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5   No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrower or any of its Subsidiaries
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents).  No Requirement of Law or Contractual Obligation applicable
on the Restatement Date to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.

3.6   No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
the Borrower, threatened by or against the Borrower or any of its Subsidiaries
or against any of their respective properties or revenues (a) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that could reasonably be expected to have a Material Adverse
Effect.

3.7   No Default.  Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

3.8   Ownership of Property; Liens.  Each of the Borrower and each of its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, subject only to Liens and other matters permitted by Section
6.3, and good title to, or a valid leasehold or other property interest in, all
its other Property, and none of such Property is subject to any Lien except as
permitted by Section 6.3.

47


--------------------------------------------------------------------------------


3.9   Intellectual Property.  To the knowledge of the Borrower, the Borrower and
each of its Subsidiaries owns, or is licensed to use, all Intellectual Property
necessary and material for the conduct of its business as currently conducted. 
To the knowledge of the Borrower, except as indicated on Schedule 3.9, no
material claim has been asserted and is pending by any Person alleging that the
use of any Intellectual Property by the Borrower and its Subsidiaries infringes
on the intellectual property rights of any Person in any material respect nor
does the Borrower know of any valid basis for any such claim.

3.10   Taxes.  Each of the Borrower and each of its Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and as of the
Restatement Date no tax Lien has been filed, and, to the knowledge of the
Borrower, no claim is being asserted, with respect to any such tax, fee or other
charge.

3.11   Federal Regulations.  No part of the proceeds of any Loans and no Letters
of Credit will be used for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

3.12   Labor Matters.  There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect.  Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect.  All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

3.13   ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.  No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period. 
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan

48


--------------------------------------------------------------------------------


allocable to such accrued benefits by more than $10,000,000.  Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any liability under
ERISA if the Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made that
could reasonably be expected to have a Material Adverse Effect.  No such
Multiemployer Plan is in Reorganization or Insolvent as of the Restatement Date.

3.14   Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.

3.15   Subsidiaries.  (a)  The Subsidiaries listed on Schedule 3.15 constitute
all the Subsidiaries of the Borrower at the date hereof.  Schedule 3.15 sets
forth as of the Restatement Date the name and jurisdiction of incorporation of
each Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party.


(B)   EXCEPT AS DISCLOSED IN THE BORROWER’S REGISTRATION STATEMENT ON FORM S-1,
AS AMENDED, AS FILED ON OCTOBER 7, 2004 AND AS CONTAINED IN THE SECURITIES
HOLDERS AGREEMENT, THERE ARE, AS OF THE RESTATEMENT DATE, NO OUTSTANDING
SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS OR OTHER AGREEMENTS OR
COMMITMENTS (OTHER THAN STOCK OPTIONS GRANTED TO EMPLOYEES OR DIRECTORS AND
DIRECTORS’ QUALIFYING SHARES) OF ANY NATURE RELATING TO ANY CAPITAL STOCK OF THE
BORROWER OR ANY SUBSIDIARY.

3.16   Use of Proceeds.  The proceeds of the Tranche C Term Loans shall be used
by the Borrower to (i) consummate the Acquisition, (ii) repay in full the
Existing Term Loans that are not converting to Tranche C Term Loans on the
Restatement Date, and (iii) finance the working capital needs of the Borrower
and its Subsidiaries in the ordinary course of business.  The proceeds of the
Revolving Credit Loans and the Swing Line Loans shall be used by the Borrower
(i) to finance the working capital needs of the Borrower and its Subsidiaries in
the ordinary course of business, and (ii) for Permitted Acquisitions.  The
Letters of Credit shall be used for the working capital needs of the Borrower
and its Subsidiaries.

3.17   Environmental Matters.  Other than exceptions to any of the following
that could not, individually and in the aggregate, reasonably be expected to
have a Material Adverse Effect:

(A)   THE BORROWER AND ITS SUBSIDIARIES:  (I) ARE, AND WITHIN THE PERIOD OF ALL
APPLICABLE STATUTES OF LIMITATION HAVE BEEN, IN COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS; (II) HOLD ALL ENVIRONMENTAL PERMITS (EACH OF WHICH IS IN
FULL FORCE AND EFFECT) REQUIRED FOR ANY OF THEIR CURRENT OPERATIONS OR FOR ANY
PROPERTY OWNED, LEASED, OR OTHERWISE OPERATED BY ANY OF THEM; (III) ARE, AND
WITHIN THE PERIOD OF ALL APPLICABLE STATUTES OF LIMITATION HAVE BEEN, IN
COMPLIANCE WITH ALL OF THEIR

49


--------------------------------------------------------------------------------


ENVIRONMENTAL PERMITS; AND (IV) REASONABLY BELIEVE THAT:  EACH OF THEIR
ENVIRONMENTAL PERMITS WILL BE TIMELY RENEWED AND COMPLIED WITH; ANY ADDITIONAL
ENVIRONMENTAL PERMITS THAT MAY BE REQUIRED OF ANY OF THEM WILL BE TIMELY
OBTAINED AND COMPLIED WITH; AND COMPLIANCE WITH ANY ENVIRONMENTAL LAW THAT IS OR
IS EXPECTED TO BECOME APPLICABLE TO ANY OF THEM WILL BE TIMELY ATTAINED AND
MAINTAINED.

(B)   MATERIALS OF ENVIRONMENTAL CONCERN ARE NOT PRESENT AT, ON, UNDER, IN, OR
ABOUT ANY REAL PROPERTY NOW OR, TO THE KNOWLEDGE OF THE BORROWER AND ITS
SUBSIDIARIES, FORMERLY OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR, TO THE KNOWLEDGE OF THE BORROWER AND ITS SUBSIDIARIES, AT ANY
OTHER LOCATION (INCLUDING, WITHOUT LIMITATION, ANY LOCATION TO WHICH MATERIALS
OF ENVIRONMENTAL CONCERN HAVE BEEN SENT FOR RE-USE OR RECYCLING OR FOR
TREATMENT, STORAGE, OR DISPOSAL) WHICH COULD REASONABLY BE EXPECTED TO (I) GIVE
RISE TO LIABILITY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES UNDER ANY
APPLICABLE ENVIRONMENTAL LAW OR OTHERWISE RESULT IN COSTS TO THE BORROWER OR ANY
OF ITS SUBSIDIARIES, OR (II) INTERFERE WITH THE BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ CONTINUED OPERATIONS.

(C)   THERE IS NO JUDICIAL, ADMINISTRATIVE, OR ARBITRAL PROCEEDING (INCLUDING
ANY NOTICE OF VIOLATION OR ALLEGED VIOLATION) UNDER OR RELATING TO ANY
ENVIRONMENTAL LAW TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS, OR TO THE
KNOWLEDGE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WILL BE, NAMED AS A PARTY
THAT IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
THREATENED.

(D)   NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY WRITTEN
REQUEST FOR INFORMATION, OR BEEN NOTIFIED THAT IT IS A POTENTIALLY RESPONSIBLE
PARTY UNDER OR RELATING TO THE FEDERAL COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION, AND LIABILITY ACT OR ANY SIMILAR ENVIRONMENTAL LAW, OR WITH
RESPECT TO ANY MATERIALS OF ENVIRONMENTAL CONCERN.

(E)   NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO OR
AGREED TO ANY CONSENT DECREE, ORDER, OR SETTLEMENT OR OTHER AGREEMENT, OR IS
SUBJECT TO ANY JUDGMENT, DECREE, OR ORDER OR OTHER AGREEMENT, IN ANY JUDICIAL,
ADMINISTRATIVE, ARBITRAL, OR OTHER FORUM FOR DISPUTE RESOLUTION, RELATING TO
COMPLIANCE WITH OR LIABILITY UNDER ANY ENVIRONMENTAL LAW.

(F)   NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ASSUMED OR RETAINED,
BY CONTRACT, ANY LIABILITIES OF ANY KIND, FIXED OR CONTINGENT, KNOWN OR UNKNOWN,
UNDER ANY ENVIRONMENTAL LAW OR WITH RESPECT TO ANY MATERIAL OF ENVIRONMENTAL
CONCERN.

3.18   Accuracy of Information, etc.  No written statement or written
information (other than projections and pro forma financial information)
contained in this Agreement, any other Loan Document or any other document,
certificate or written statement furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of any Loan Party for use in connection
with the transactions contemplated by or pursuant to this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
contained herein or therein not misleading.  The

50


--------------------------------------------------------------------------------


projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such projections and pro forma financial
information as it relates to future events are not to be viewed as fact and that
actual results during the period or periods covered by such projections and pro
forma financial information may differ from the projected and pro forma results
set forth therein by a material amount.

3.19   Security Documents.  The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when any stock certificates representing
such Pledged Stock are delivered to the Administrative Agent together with stock
powers endorsed to the Administrative Agent or in blank, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a)-1 as of the Restatement Date, (which financing statements have
been duly completed and delivered to the Administrative Agent) and such other
filings as are specified on Schedule 3 to the Guarantee and Collateral Agreement
(all of which filings have been duly completed), the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 6.3).  Schedule 3.19(a)-2 lists each UCC Financing
Statement (other than any naming the Administrative Agent as secured party) that
(i) names any Loan Party as debtor and (ii) will remain on file after the
Restatement Date.

3.20   Solvency.  The Borrower and each of its Subsidiaries are, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.

3.21   Senior Indebtedness.  The Obligations constitute “Senior Debt” of the
Borrower under and as defined in the Senior Subordinated Note Indenture.  The
obligations of each Subsidiary Guarantor under the Guarantee and Collateral
Agreement constitute “Senior Debt” of such Subsidiary Guarantor under and as
defined in the Senior Subordinated Note Indenture.


SECTION 4.  CONDITIONS PRECEDENT

4.1   Conditions to Effectiveness and to Initial Extension of Credit.  The
agreement of each Lender to make its initial extension of credit on the
Restatement Date is subject to the satisfaction, prior to or concurrently with
the making of any extensions of credit on the Restatement Date, of the following
conditions precedent:

(A)   LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS
AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE BORROWER
AND

51


--------------------------------------------------------------------------------


(II) THE REAFFIRMATION AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE BORROWER AND EACH SUBSIDIARY GUARANTOR.

(B)   PRO FORMA BALANCE SHEET; FINANCIAL STATEMENTS.  THE LENDERS SHALL HAVE
RECEIVED AND BE SATISFIED (IN FORM AND SUBSTANCE) WITH THE PRO FORMA BALANCE
SHEET AND THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 3.1.

(C)   RELATED AGREEMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (IN A
FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT), TRUE AND CORRECT
COPIES, CERTIFIED AS TO AUTHENTICITY BY THE BORROWER, OF THE ACQUISITION
DOCUMENTATION.

(D)   APPROVALS. ALL GOVERNMENTAL AND THIRD PARTY APPROVALS REASONABLY NECESSARY
IN THE DISCRETION OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
ACQUISITION, THE CONTINUING OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND BE IN FULL
FORCE AND EFFECT OR ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT
ANY ACTION BEING TAKEN OR THREATENED BY ANY COMPETENT AUTHORITY WHICH WOULD
RESTRAIN, PREVENT OR OTHERWISE IMPOSE ADVERSE CONDITIONS ON THE FINANCING
CONTEMPLATED HEREBY; AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF A RESPONSIBLE OFFICER TO THE FOREGOING EFFECT, WHICH CERTIFICATE
SHALL ALSO EITHER (I) CERTIFY THAT NO SUCH APPROVALS ARE REQUIRED OR (II) HAVE
ATTACHED TO IT COPIES OF ANY SUCH REQUIRED APPROVALS.

(E)   CONSENT OF REQUIRED LENDERS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SIGNED WRITTEN AUTHORIZATION FROM THE REQUIRED LENDERS TO EXECUTE THIS AGREEMENT
ON BEHALF OF EACH SUCH LENDER (WHICH AUTHORIZATION SHALL BE EVIDENCED IN THE
CASE OF ANY CONTINUING LENDER, BY DELIVERY OF ITS CONVERSION NOTICE). LOANS AND
THEIR EXTENSIONS OF CREDIT MADE BY THE ORIGINAL LENDERS REMAINING OUTSTANDING ON
AND AFTER THE RESTATEMENT DATE SHALL, EFFECTIVE AS OF THE RESTATEMENT DATE, BE
EVIDENCED AND GOVERNED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(F)   TRANCHE C TERM LOAN COMMITMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) COMMITMENTS FROM BANKS AND OTHER FINANCIAL INSTITUTIONS WITH
RESPECT TO THE TRANCHE C TERM LOANS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
$230,000,000 AND (II) AS APPLICABLE, (X) A FULLY EXECUTED LENDER ADDENDUM WITH
RESPECT TO EACH SUCH BANK OR OTHER FINANCIAL INSTITUTION COMMITTING TO FUND SUCH
TRANCHE C TERM LOANS (AND PURSUANT TO WHICH, ON THE RESTATEMENT DATE, SUCH BANK
OR OTHER FINANCIAL INSTITUTION SHALL BECOME A TRANCHE C TERM LOAN LENDER, FOR
ALL PURPOSES UNDER THIS AGREEMENT) OR (Y) A FULLY EXECUTED CONVERSION NOTICE
WITH RESPECT TO EACH ORIGINAL LENDER ELECTING TO CONVERT ITS EXISTING TERM LOANS
INTO TRANCHE C TERM LOANS (AND PURSUANT TO WHICH ON THE RESTATEMENT DATE THE
IDENTIFIED PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF EXISTING TERM LOANS
HELD BY SUCH LENDER SHALL CONVERT INTO TRANCHE C TERM LOANS); IT BEING
UNDERSTOOD AND AGREED THAT DELIVERY OF A FULLY EXECUTED CONVERSION NOTICE BY A
CONTINUING LENDER SHALL BE DEEMED TO CONSTITUTE AN AUTHORIZATION BY SUCH
CONTINUING LENDER DIRECTING THE ADMINISTRATIVE AGENT TO EXECUTE THIS AGREEMENT.

EACH CONTINUING LENDER, HAVING DELIVERED ITS CONVERSION NOTICE, AND EACH NEW
LENDER, HAVING DELIVERED ITS LENDER ADDENDUM, AND IN EACH CASE HAVING FUNDED A
LOAN

52


--------------------------------------------------------------------------------


ON THE RESTATEMENT DATE (INCLUDING BY MEANS OF A CONVERSION), SHALL BE DEEMED TO
HAVE ACKNOWLEDGED RECEIPT OF, AND CONSENTED TO AND APPROVED, EACH LOAN DOCUMENT
AND EACH OTHER DOCUMENT REQUIRED TO BE APPROVED BY ANY AGENT, REQUIRED LENDERS
OR LENDERS, AS APPLICABLE, ON THE RESTATEMENT DATE.

(G)   FEES.  THE ARRANGERS AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
FEES REQUIRED TO BE PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN
PRESENTED (INCLUDING REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL
TO THE ADMINISTRATIVE AGENT), ON OR BEFORE THE RESTATEMENT DATE.  ALL SUCH
AMOUNTS WILL BE PAID WITH PROCEEDS OF THE LOANS ON THE RESTATEMENT DATE AND WILL
BE REFLECTED IN THE FUNDING INSTRUCTIONS GIVEN BY THE BORROWER TO THE
ADMINISTRATIVE AGENT ON OR BEFORE THE RESTATEMENT DATE.

(H)   BUSINESS PLAN.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SATISFACTORY
BUSINESS PROJECTIONS FOR THE BORROWER AND ITS SUBSIDIARIES FOR FISCAL YEARS
2007-2011.

(I)   LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE RESULTS
OF A RECENT LIEN SEARCH IN EACH RELEVANT JURISDICTION WITH RESPECT TO THE
BORROWER AND ITS SUBSIDIARIES, AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF
THE ASSETS OF THE BORROWER OR ITS SUBSIDIARIES EXCEPT FOR LIENS PERMITTED BY
SECTION 6.3 OR LIENS TO BE DISCHARGED ON OR PRIOR TO THE RESTATEMENT DATE
PURSUANT TO DOCUMENTATION SATISFACTORY TO THE ADMINISTRATIVE AGENT.

(J)   RESTATEMENT DATE CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF EACH LOAN PARTY, DATED THE RESTATEMENT DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS.

(K)   LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:

(i)   the legal opinion of Dechert LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit F; and

(ii)   the legal opinion of Lisman, Webster & Leckerling, P.C., which opinion
shall be in form and substance satisfactory to the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(L)   PLEDGED STOCK; STOCK POWER .  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE CERTIFICATES REPRESENTING THE SHARES OF CAPITAL STOCK PLEDGED PURSUANT TO
THE GUARANTEE AND COLLATERAL AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR
EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE
PLEDGOR THEREOF.

(M)   FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING, WITHOUT
LIMITATION, ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THE
SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR

53


--------------------------------------------------------------------------------


THE BENEFIT OF THE LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED
THEREIN, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH
RESPECT TO LIENS AND OTHER MATTERS EXPRESSLY PERMITTED BY SECTION 6.3), SHALL BE
IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION.

(N)   FIXED CHARGE COVERAGE RATIO.  AS OF THE RESTATEMENT DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE CHIEF FINANCIAL
OFFICER OF THE BORROWER CONTAINING ALL INFORMATION AND CALCULATIONS NECESSARY TO
CALCULATE THE BORROWER’S CONSOLIDATED FIXED CHARGE COVERAGE RATIO FOR THE FOUR
CONSECUTIVE FISCAL QUARTERS ENDED DECEMBER 30, 2006.

(O)   SOLVENCY.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE
EXECUTED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER WHICH SHALL DOCUMENT THE
SOLVENCY OF EACH LOAN PARTY AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.

(P)   PATRIOT ACT.  THE ADMINISTRATIVE AGENT AND THE ARRANGERS SHALL HAVE
RECEIVED, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE RESTATEMENT DATE, ALL
DOCUMENTATION AND OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES
UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE USA PATRIOT ACT AS IT SHALL HAVE
REASONABLY REQUESTED.

(Q)   USE OF PROCEEDS; REPAYMENT OF EXISTING TERM LOANS.  THE BORROWER SHALL
HAVE REPAID IN FULL ALL EXISTING TERM LOANS (OTHER THAN EXISTING TERM LOANS OF
CONTINUING LENDERS) WITH A PORTION OF THE PROCEEDS OF THE TRANCHE C TERM LOANS. 
ANY REMAINING PROCEEDS OF SUCH TRANCHE C TERM LOAN SHALL BE USED SOLELY TO PAY
FEES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT, FOR GENERAL
CORPORATE PURPOSES AND TO CONSUMMATE THE ACQUISITION.

(R)   ACQUISITION.  THE ACQUISITION SHALL HAVE BEEN CONSUMMATED FOR A PURCHASE
PRICE NOT TO EXCEED $200,000,000 (EXCLUSIVE OF WORKING CAPITAL OR SIMILAR
ADJUSTMENTS), AS MORE PARTICULARLY SET FORTH IN THE ACQUISITION DOCUMENTATION
AND IN ACCORDANCE WITH THE TERMS THEREOF, AND NO MATERIAL PROVISION OF THE
ACQUISITION DOCUMENTATION SHALL HAVE BEEN WAIVED, AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.

4.2   Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including,
without limitation, its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

(A)   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES  MADE BY ANY LOAN PARTY IN OR PURSUANT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE TRUE AND CORRECT ON AND AS OF SUCH DATE AS IF MADE ON AND
AS OF SUCH DATE (UNLESS STATED TO RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER
DATE).

54


--------------------------------------------------------------------------------


(B)   NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE MAKING OF THE EXTENSIONS
OF CREDIT REQUESTED TO BE MADE ON SUCH DATE.

(C)   SENIOR DEBT.  A RESPONSIBLE OFFICER OF THE BORROWER SHALL HAVE CERTIFIED
IN WRITING TO THE ADMINISTRATIVE AGENT THAT THE INCURRENCE OF INDEBTEDNESS
REPRESENTED BY THE REQUESTED EXTENSION OF CREDIT IS PERMITTED UNDER THE SENIOR
SUBORDINATED NOTES INDENTURE.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.


SECTION 5.  AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or any Agent hereunder, the Borrower shall and
shall cause each of its Subsidiaries to:

5.1   Financial Statements.  Furnish to the Administrative Agent and each
Lender:

(A)   AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS OR, AFTER FISCAL
YEAR END 2005, SUCH EARLIER DATE AS REQUIRED BY THE SEC, AFTER THE END OF EACH
FISCAL YEAR OF THE BORROWER, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND
THE RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES AS OF THE END
OF THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE
AUDIT, BY KPMG, L.L.P. OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
NATIONALLY RECOGNIZED STANDING;

(B)   AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS OR, AFTER
FISCAL YEAR END 2005, SUCH EARLIER DATE AS REQUIRED BY THE SEC, AFTER THE END OF
EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE BORROWER,
THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER AND THE
PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE
CORRESPONDING PERIOD IN THE PREVIOUS YEAR, CERTIFIED BY A RESPONSIBLE OFFICER AS
BEING FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS); AND

(C)   AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE
END OF EACH MONTH OCCURRING DURING EACH FISCAL YEAR OF THE BORROWER (OTHER THAN
THE THIRD, SIXTH, NINTH AND TWELFTH SUCH MONTH), THE UNAUDITED CONSOLIDATED
BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE END OF SUCH MONTH
AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS
FOR SUCH MONTH AND THE PORTION OF

55


--------------------------------------------------------------------------------


THE FISCAL YEAR THROUGH THE END OF SUCH MONTH, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES AS OF THE END OF AND FOR THE CORRESPONDING PERIOD
IN THE PREVIOUS YEAR, CERTIFIED BY A RESPONSIBLE OFFICER AS BEING FAIRLY STATED
IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

5.2   Certificates; Other Information.  Furnish to the Administrative Agent and
each Lender, or, in the case of clause (g), to the relevant Lender:

(A)   [RESERVED];

(B)   CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS PURSUANT TO
SECTION 5.1, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT, TO THE
BEST OF SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, EACH LOAN PARTY DURING SUCH PERIOD
HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS, AND
SATISFIED EVERY CONDITION, CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY TO BE OBSERVED, PERFORMED OR SATISFIED BY IT,
AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND (II) IN THE CASE OF
QUARTERLY OR ANNUAL FINANCIAL STATEMENTS, (X) A COMPLIANCE CERTIFICATE
CONTAINING ALL INFORMATION AND CALCULATIONS NECESSARY FOR DETERMINING COMPLIANCE
BY THE BORROWER AND ITS SUBSIDIARIES WITH THE PROVISIONS OF THIS AGREEMENT
REFERRED TO THEREIN AS OF THE LAST DAY OF THE FISCAL QUARTER OR FISCAL YEAR OF
THE BORROWER, AS THE CASE MAY BE, AND (Y) TO THE EXTENT NOT PREVIOUSLY DISCLOSED
TO THE ADMINISTRATIVE AGENT, A LISTING OF ANY INTELLECTUAL PROPERTY ACQUIRED BY
ANY LOAN PARTY SINCE THE DATE OF THE MOST RECENT LIST DELIVERED PURSUANT TO THIS
CLAUSE (Y) (OR, IN THE CASE OF THE FIRST SUCH LIST SO DELIVERED, SINCE THE
CLOSING DATE);

(C)   AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 45 DAYS AFTER THE END
OF EACH FISCAL YEAR OF THE BORROWER, A DETAILED CONSOLIDATED BUDGET FOR THE
FOLLOWING FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE END OF THE FOLLOWING FISCAL YEAR, AND
THE RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW, PROJECTED CHANGES IN
FINANCIAL POSITION AND PROJECTED INCOME), AND, AS SOON AS AVAILABLE, SIGNIFICANT
REVISIONS, IF ANY, OF SUCH BUDGET AND PROJECTIONS WITH RESPECT TO SUCH FISCAL
YEAR (COLLECTIVELY, THE “PROJECTIONS”), WHICH PROJECTIONS SHALL IN EACH CASE BE
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT SUCH
PROJECTIONS ARE BASED ON REASONABLE ESTIMATES, INFORMATION AND ASSUMPTIONS AND
THAT SUCH RESPONSIBLE OFFICER HAS NO REASON TO BELIEVE THAT SUCH PROJECTIONS ARE
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT;

(D)   WITHIN THE TIME FRAME SET FORTH IN SECTION 5.1(B) WITH RESPECT TO EACH
FISCAL QUARTER OF THE BORROWER OTHER THAN EACH FOURTH QUARTER, AND THE TIME
FRAME SET FORTH IN SECTION 5.1(A) WITH RESPECT TO EACH FOURTH QUARTER OF THE
BORROWER, A NARRATIVE DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF THE BORROWER AND ITS

56


--------------------------------------------------------------------------------


SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, AS COMPARED TO
THE PORTION OF THE PROJECTIONS COVERING SUCH PERIODS AND TO THE COMPARABLE
PERIODS OF THE PREVIOUS YEAR;

(E)   WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS THAT THE BORROWER SENDS TO THE HOLDERS OF ANY CLASS OF
ITS DEBT SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE
SAME ARE FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT THE BORROWER
MAY MAKE TO, OR FILE WITH, THE SEC;

(F)   AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 5 DAYS OF OBTAINING KNOWLEDGE
THEREOF:  (I)  A DESCRIPTION OF ANY DEVELOPMENT, EVENT, OR CONDITION THAT,
INDIVIDUALLY OR IN THE AGGREGATE WITH OTHER DEVELOPMENTS, EVENTS OR CONDITIONS,
COULD REASONABLY BE EXPECTED TO RESULT IN THE PAYMENT BY THE BORROWER AND ITS
SUBSIDIARIES, IN THE AGGREGATE, OF A MATERIAL ENVIRONMENTAL AMOUNT; AND (II) 
ANY NOTICE THAT ANY GOVERNMENTAL AUTHORITY MAY DENY ANY APPLICATION FOR AN
ENVIRONMENTAL PERMIT SOUGHT BY, OR REVOKE OR REFUSE TO RENEW ANY ENVIRONMENTAL
PERMIT HELD BY, THE BORROWER WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND

(G)   PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY LENDER
MAY FROM TIME TO TIME REASONABLY REQUEST.

5.3   Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries, as the case may be.

5.4   Conduct of Business and Maintenance of Existence, etc. 
(a)  (i)  Preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 6.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

5.5   Maintenance of Property; Insurance.  (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

5.6   Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender upon reasonable notice to

57


--------------------------------------------------------------------------------


visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.

5.7   Notices.  Promptly give notice to the Administrative Agent and each Lender
of:

(A)   THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

(B)   ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR (II) LITIGATION, INVESTIGATION OR
PROCEEDING WHICH MAY EXIST AT ANY TIME BETWEEN THE BORROWER OR ANY OF ITS
SUBSIDIARIES AND ANY GOVERNMENTAL AUTHORITY, THAT IN EITHER CASE, IF NOT CURED
OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT;

(C)   ANY LITIGATION OR PROCEEDING AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN WHICH THE AMOUNT INVOLVED IS $2,000,000 OR MORE AND NOT COVERED
BY INSURANCE OR IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT;

(D)   THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE BORROWER KNOWS OR HAS REASON TO KNOW THEREOF:  (I) THE OCCURRENCE OF
ANY REPORTABLE EVENT WITH RESPECT TO ANY PLAN, A FAILURE TO MAKE ANY REQUIRED
CONTRIBUTION TO A PLAN, THE CREATION OF ANY LIEN IN FAVOR OF THE PBGC OR A PLAN
OR ANY WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY
MULTIEMPLOYER PLAN OR (II) THE INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY
OTHER ACTION BY THE PBGC OR THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY OR
ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY PLAN THAT IN ANY CASE UNDER CLAUSE (I) OR
(II) MAY REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF MORE THAN $2,000,000;

(E)   ANY AMENDMENT OR OTHER MODIFICATION OF ANY OF THE DOCUMENTS DESCRIBED IN
SECTION 6.9; AND

(F)   ANY DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

5.8   Environmental Laws.  (a)  Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

58


--------------------------------------------------------------------------------



(B)   CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING,
AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER ENVIRONMENTAL LAWS
AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL ORDERS AND
DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL LAWS, OR
CONTEST SUCH ORDERS AND DIRECTIVES BY APPROPRIATE LEGAL MEANS.

5.9   Additional Collateral, etc.  (a)  With respect to any Property acquired
after the Closing Date by the Borrower or any of its Subsidiaries (other than
(v) any real property (or interest therein), (w) any Intellectual Property to
the extent creation of a security interest therein would be contractually
prohibited, (x) any Property described in paragraph (b) of this Section, (y) any
Property subject to a Lien expressly permitted by Section 6.3(g) and (z)
Property acquired by a Foreign Subsidiary) as to which the Administrative Agent,
for the benefit of the Lenders, does not have a perfected Lien, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such Property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in such
Property (subject to Liens permitted by Section 6.3), including without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.


(B)   WITH RESPECT TO ANY NEW SUBSIDIARY OF THE BORROWER (OTHER THAN A FOREIGN
SUBSIDIARY) CREATED OR ACQUIRED AFTER THE CLOSING DATE (WHICH, FOR THE PURPOSES
OF THIS PARAGRAPH, SHALL INCLUDE ANY EXISTING SUBSIDIARY THAT CEASES TO BE A
FOREIGN SUBSIDIARY), BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, PROMPTLY (I)
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE
AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR
ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS,
A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW
SUBSIDIARY THAT IS OWNED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (II)
DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL
STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE,
(III) CAUSE SUCH NEW SUBSIDIARY (A) TO BECOME A PARTY TO THE GUARANTEE AND
COLLATERAL AGREEMENT AND (B) TO TAKE SUCH ACTIONS REASONABLY NECESSARY OR
ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS A
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN THE
GUARANTEE AND COLLATERAL AGREEMENT WITH RESPECT TO SUCH NEW SUBSIDIARY (SUBJECT
TO LIENS AND OTHER MATTERS PERMITTED BY SECTION 6.3 AND EXCLUDING REAL PROPERTY
AND ANY INTERESTS THEREIN, AND INTELLECTUAL PROPERTY TO THE EXTENT CREATION OF A
SECURITY INTEREST THEREIN WOULD BE CONTRACTUALLY PROHIBITED), INCLUDING, WITHOUT
LIMITATION, THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUCH
JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR BY
LAW OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT, AND (IV) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS COVERING MATTERS CONSISTENT WITH THOSE COVERED BY THE OPINIONS
DELIVERED BY DECHERT LLP OR THE APPLICABLE LOCAL COUNSEL, AS THE CASE MAY BE, ON
THE CLOSING DATE RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL
BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

59


--------------------------------------------------------------------------------



(C)   WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY CREATED OR ACQUIRED AFTER THE
CLOSING DATE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, PROMPTLY (I) EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE IN
ORDER TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW
SUBSIDIARY THAT IS OWNED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES (PROVIDED
THAT IN NO EVENT SHALL MORE THAN 65% OF THE TOTAL OUTSTANDING VOTING CAPITAL
STOCK OF ANY SUCH NEW SUBSIDIARY WHICH IS AN EXCLUDED FOREIGN SUBSIDIARY BE
REQUIRED TO BE SO PLEDGED), (II) DELIVER TO THE ADMINISTRATIVE AGENT THE
CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK
POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE
BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, AND TAKE SUCH OTHER ACTION AS
MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO
PERFECT THE LIEN OF THE ADMINISTRATIVE AGENT THEREON, AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.

5.10   Further Assurances.  From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.


SECTION 6.  NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Agents hereunder, the Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:

6.1   Financial Condition Covenants.


(A)   CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AS AT
THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE BORROWER
ENDING WITH ANY FISCAL QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING MARCH
31, 2007, TO EXCEED 7.0 TO 1.00.


(B)   CONSOLIDATED SENIOR LEVERAGE RATIO.  PERMIT THE CONSOLIDATED SENIOR
LEVERAGE RATIO AS AT THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS OF THE

60


--------------------------------------------------------------------------------



BORROWER ENDING WITH ANY FISCAL QUARTER COMMENCING WITH THE FISCAL QUARTER
ENDING MARCH 31, 2007, TO EXCEED 5.0 TO 1.00.


(C)   CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED INTEREST
COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE
BORROWER ENDING WITH ANY FISCAL QUARTER COMMENCING WITH THE FISCAL QUARTER
ENDING MARCH 31, 2007, TO BE LESS THAN 1.35 TO 1.00.

6.2   Limitation on Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(A)   INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;

(B)   INDEBTEDNESS OF THE BORROWER TO ANY SUBSIDIARY AND OF ANY WHOLLY OWNED
SUBSIDIARY GUARANTOR TO THE BORROWER OR ANY OTHER SUBSIDIARY;

(C)   INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, CAPITAL LEASE OBLIGATIONS)
SECURED BY LIENS PERMITTED BY SECTION 6.3(G) IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $20,000,000 AT ANY ONE TIME OUTSTANDING;

(D)   INDEBTEDNESS OUTSTANDING ON THE CLOSING DATE AND LISTED ON SCHEDULE 6.2(D)
AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF (WITHOUT ANY
INCREASE IN THE PRINCIPAL AMOUNT THEREOF OR ANY SHORTENING OF THE MATURITY OF
ANY PRINCIPAL AMOUNT THEREOF);

(E)   GUARANTEE OBLIGATIONS MADE IN THE ORDINARY COURSE OF BUSINESS BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OF OBLIGATIONS OF THE BORROWER OR ANY
SUBSIDIARY GUARANTOR;

(F)   (I)  INDEBTEDNESS OF THE BORROWER IN RESPECT OF THE SENIOR NOTES IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $240,000,000, (II) GUARANTEE
OBLIGATIONS OF ANY SUBSIDIARY GUARANTOR IN RESPECT OF SUCH INDEBTEDNESS AND
(III) INDEBTEDNESS OF THE BORROWER THAT REFINANCES THE SENIOR NOTES AND
GUARANTEE OBLIGATIONS OF ANY SUBSIDIARY GUARANTOR IN RESPECT OF SUCH REFINANCING
INDEBTEDNESS; PROVIDED, THAT (A) THE MATURITY DATE OF SUCH REFINANCING
INDEBTEDNESS SHALL BE NO EARLIER THAN SIX MONTHS AFTER THE MATURITY DATE OF THE
TRANCHE C TERM LOANS, (B) THE TERMS OF SUCH REFINANCING INDEBTEDNESS, TAKEN AS A
WHOLE, SHALL NOT BE MATERIALLY LESS FAVORABLE TO THE BORROWER AND THE SUBSIDIARY
GUARANTORS THAN THE TERMS OF THE SENIOR NOTES AND (C) THE PRINCIPAL AMOUNT OF
SUCH REFINANCING INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL AMOUNT OF SENIOR
NOTES REFINANCED THEREBY;

(G)   (I)  INDEBTEDNESS OF THE BORROWER IN RESPECT OF THE SENIOR SUBORDINATED
NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $165,800,000, (II)
GUARANTEE OBLIGATIONS OF ANY SUBSIDIARY GUARANTOR IN RESPECT OF SUCH
INDEBTEDNESS; PROVIDED THAT, IN THE CASE OF ANY SUBSIDIARY GUARANTOR, SUCH
GUARANTEE OBLIGATIONS ARE SUBORDINATED TO THE OBLIGATIONS OF SUCH SUBSIDIARY
GUARANTOR UNDER THE GUARANTEE AND COLLATERAL AGREEMENT TO THE SAME EXTENT AS THE
OBLIGATIONS OF THE BORROWER IN RESPECT OF THE SENIOR SUBORDINATED NOTES ARE
SUBORDINATED TO THE OBLIGATIONS AND (III) INDEBTEDNESS OF THE

61


--------------------------------------------------------------------------------


BORROWER THAT REFINANCES SENIOR SUBORDINATED NOTES AND GUARANTEE OBLIGATIONS OF
ANY SUBSIDIARY GUARANTOR IN RESPECT OF SUCH REFINANCING INDEBTEDNESS; PROVIDED,
THAT (A) SUCH REFINANCING INDEBTEDNESS AND GUARANTEE OBLIGATIONS SHALL BE
SUBORDINATED TO THE OBLIGATIONS OF THE BORROWER AND THE SUBSIDIARY GUARANTORS
UNDER THE LOAN DOCUMENTS TO THE SAME EXTENT AS THE OBLIGATIONS OF THE BORROWER
AND THE SUBSIDIARY GUARANTORS IN RESPECT OF THE SENIOR SUBORDINATED NOTES ARE
SUBORDINATED, (B) THE MATURITY DATE OF SUCH REFINANCING INDEBTEDNESS SHALL BE NO
EARLIER THAN SIX MONTHS AFTER THE MATURITY DATE OF THE TRANCHE C TERM LOANS, (C)
THE TERMS OF SUCH REFINANCING INDEBTEDNESS, TAKEN AS A WHOLE, SHALL NOT BE
MATERIALLY LESS FAVORABLE TO THE BORROWER AND THE SUBSIDIARY GUARANTORS THAN THE
TERMS OF THE SENIOR SUBORDINATED NOTES AND (D) THE PRINCIPAL AMOUNT OF SUCH
REFINANCING INDEBTEDNESS DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE SENIOR
SUBORDINATED NOTES REFINANCED THEREBY;

(H)   INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES INCURRED TO FINANCE THE
ACQUISITION (INCLUDING, WITHOUT LIMITATION, BY WAY OF MERGER) OF CAPITAL STOCK
OF ANY PERSON ENGAGED IN, OR ASSETS USED OR USEFUL IN, A BUSINESS PERMITTED
PURSUANT TO SECTION 6.15; PROVIDED THAT THE CONSOLIDATED FIXED CHARGE COVERAGE
RATIO FOR THE BORROWER’S MOST RECENTLY ENDED FOUR FULL FISCAL QUARTERS FOR WHICH
INTERNAL FINANCIAL STATEMENTS ARE AVAILABLE IMMEDIATELY PRECEDING THE DATE ON
WHICH SUCH INDEBTEDNESS IS INCURRED WOULD HAVE BEEN AT LEAST 1.75:1.00,
DETERMINED ON A PRO FORMA BASIS (INCLUDING A PRO FORMA APPLICATION OF THE NET
PROCEEDS THEREFROM), AS IF SUCH INDEBTEDNESS HAD BEEN INCURRED AT THE BEGINNING
OF SUCH FOUR-QUARTER PERIOD;

(I)   INDEBTEDNESS SECURED BY LIENS PERMITTED BY SECTION 6.3(L); PROVIDED, THAT
THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS, PLUS THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY SECTION 6.2(C), SHALL NOT AT ANY
TIME EXCEED $20,000,000 OUTSTANDING;

(J)   INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES ARISING FROM THE HONORING
BY A BANK OR OTHER FINANCING INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT
INADVERTENTLY DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF
BUSINESS;

(K)   INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES ARISING FROM AGREEMENTS
PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE OR SIMILAR
OBLIGATIONS, IN EACH CASE, INCURRED IN CONNECTION WITH THE DISPOSITION OF ANY
BUSINESS, ASSETS OR A SUBSIDIARY, OTHER THAN THE GUARANTIES OF INDEBTEDNESS
INCURRED BY ANY PERSON ACQUIRING ALL OR ANY PORTION OF SUCH BUSINESS, ASSETS OR
SUBSIDIARY FOR THE PURPOSE OF FINANCING SUCH ACQUISITION; PROVIDED, HOWEVER,
THAT: (I) SUCH INDEBTEDNESS IS NOT REFLECTED ON THE BALANCE SHEET OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES (CONTINGENT OBLIGATIONS REFERRED TO IN A
FOOTNOTE TO FINANCING STATEMENTS AND NOT OTHERWISE REFLECTED ON THE BALANCE
SHEET WILL NOT BE DEEMED TO BE REFLECTED ON SUCH BALANCE SHEET FOR PURPOSES OF
THIS CLAUSE (I)) AND (II) THE MAXIMUM ASSUMABLE LIABILITY IN RESPECT OF ALL SUCH
INDEBTEDNESS SHALL AT NO TIME EXCEED THE GROSS PROCEEDS INCLUDING NON-CASH
PROCEEDS (THE FAIR MARKET VALUE OF SUCH NON-CASH PROCEEDS BEING MEASURED AT THE
TIME RECEIVED AND WITHOUT GIVING EFFECT TO ANY SUBSEQUENT CHANGES IN VALUE)
ACTUALLY RECEIVED BY THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH SUCH
DISPOSITION;

62


--------------------------------------------------------------------------------


(L)   SUBORDINATED INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $2,000,000
ISSUED TO DIRECTORS, OFFICERS OR EMPLOYEES OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH THE REDEMPTION OR PURCHASE OF CAPITAL STOCK THAT
IS NOT SECURED BY ANY ASSETS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, DOES
NOT REQUIRE CASH PAYMENTS PRIOR TO THE STATED MATURITY OF THE SENIOR NOTES AND
CONTAINS SUBORDINATION TERMS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

(M)   INDEBTEDNESS OF THE BORROWER IN THE FORM OF SENIOR SUBORDINATED NOTES IN
CONNECTION WITH THE ISSUANCE OF EIS OR, IF THERE ARE NO EIS OUTSTANDING ON THE
DATE OF SUCH ISSUANCE, THE ISSUANCE OF BORROWER’S CLASS A COMMON STOCK, (AND IN
EACH CASE, THE INCURRENCE OF THE RELATED GUARANTEES IN RESPECT OF SUCH SENIOR
SUBORDINATED NOTES BY THE GUARANTORS), PROVIDED THAT (I) NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ISSUANCE OR WOULD BE
CAUSED THEREBY, (II) THE RATIO OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SENIOR
SUBORDINATED NOTES OVER THE NUMBER OF ADDITIONAL SHARES OF THE BORROWER’S CLASS
A COMMON STOCK ISSUED CONTEMPORANEOUSLY THEREWITH SHALL NOT EXCEED (A) THE
EQUIVALENT RATIO WITH RESPECT TO THE EIS OUTSTANDING IMMEDIATELY PRIOR TO SUCH
ISSUANCE, OR (B) IF THERE ARE NO EIS OUTSTANDING IMMEDIATELY PRIOR TO SUCH
ISSUANCE, THE EQUIVALENT RATIO WITH RESPECT TO THE EIS OUTSTANDING ON THE
CLOSING DATE, AND (III) THE BORROWER USES THE PROCEEDS OF SUCH ISSUANCE SOLELY
TO REPURCHASE SHARES OF CLASS B COMMON STOCK ISSUED ON OR BEFORE THE CLOSING
DATE FROM HOLDERS THEREOF IN ACCORDANCE WITH THE SECURITIES HOLDERS AGREEMENT;

(N)   INDEBTEDNESS OF THE BORROWER CONSISTING OF OUTSTANDING PERMITTED FOREIGN
CURRENCY LETTERS OF CREDIT, THE DOLLAR EQUIVALENT OF WHICH SHALL NOT EXCEED
$5,000,000 IN AGGREGATE PRINCIPAL AMOUNT AS OF THE MOST RECENT CALCULATION DATE;
AND

(O)   OTHER UNSECURED INDEBTEDNESS, NOT INCLUDED IN CLAUSES (A) THROUGH (N)
ABOVE, NOT TO EXCEED $20,000,000 IN AN AGGREGATE PRINCIPAL AMOUNT (OR ACCRETED
VALUE, AS APPLICABLE) AT ANY TIME OUTSTANDING.

6.3   Limitation on Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except for:

(A)   LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR CLAIMS THAT ARE
NOT YET DELINQUENT OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS PROMPTLY INSTITUTED AND DILIGENTLY CONCLUDED; PROVIDED THAT ANY
RESERVE OR OTHER APPROPRIATE PROVISION AS IS REQUIRED IN CONFORMITY WITH GAAP
HAS BEEN MADE THEREFOR;

(B)   LIENS IMPOSED BY LAW, SUCH AS CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S, LANDLORD’S OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 30
DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;

(C)   LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER) INCURRED OR DEPOSITS MADE IN THE ORDINARY COURSE OF
BUSINESS IN

63


--------------------------------------------------------------------------------


CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE, AND OTHER TYPES
OF SOCIAL SECURITY;

(D)   LIENS TO SECURE THE PERFORMANCE OF STATUTORY OBLIGATIONS, SURETY OR APPEAL
BONDS, PERFORMANCE BONDS, DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE
CONTRACTS, GOVERNMENT CONTRACTS, WARRANTY REQUIREMENTS, LEASES OR LICENSES OR
OTHER OBLIGATIONS OF A LIKE NATURE OR INCURRED IN THE ORDINARY COURSE OF
BUSINESS (INCLUDING, WITHOUT LIMITATION, LANDLORD LIENS ON LEASED REAL
PROPERTY);

(E)    SURVEY EXCEPTIONS, EASEMENTS OR RESERVATIONS OF, OR RIGHTS OF OTHERS FOR,
LICENSES, RIGHTS-OF-WAY, SEWERS, ELECTRIC LINES, TELEGRAPH AND TELEPHONE LINES
AND OTHER SIMILAR PURPOSES, OR ZONING OR OTHER RESTRICTIONS AS TO THE USE OF
REAL PROPERTY THAT WERE NOT INCURRED IN CONNECTION WITH INDEBTEDNESS AND THAT DO
NOT IN THE AGGREGATE MATERIALLY ADVERSELY AFFECT THE VALUE OF SAID PROPERTIES OR
MATERIALLY IMPAIR THEIR USE IN THE OPERATION OF THE BUSINESS OF SUCH PERSON;

(F)   LIENS IN EXISTENCE ON THE DATE HEREOF LISTED ON SCHEDULE 6.3(F), SECURING
INDEBTEDNESS PERMITTED BY SECTION 6.2(D), PROVIDED THAT NO SUCH LIEN IS SPREAD
TO COVER ANY ADDITIONAL PROPERTY AFTER THE CLOSING DATE AND THAT THE AMOUNT OF
INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;

(G)   LIENS SECURING INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY
INCURRED PURSUANT TO SECTION 6.2(C) TO FINANCE THE ACQUISITION OF FIXED OR
CAPITAL ASSETS, PROVIDED THAT (I) SUCH LIENS SHALL BE CREATED SUBSTANTIALLY
SIMULTANEOUSLY WITH THE ACQUISITION OF SUCH FIXED OR CAPITAL ASSETS, (II) SUCH
LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY FINANCED
BY SUCH INDEBTEDNESS AND (III) THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT
INCREASED;

(H)   LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

(I)   ANY INTEREST OR TITLE OF A LESSOR UNDER ANY LEASE ENTERED INTO BY THE
BORROWER OR ANY OTHER SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND
COVERING ONLY THE ASSETS SO LEASED;

(J)   JUDGMENT LIENS WHICH WOULD NOT CREATE ANY EVENT OF DEFAULT;

(K)   LICENSES OF INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS;

(L)   LIENS ON FIXED ASSETS EXISTING AT THE TIME SUCH FIXED ASSETS ARE ACQUIRED
IN CONNECTION WITH A PERMITTED ACQUISITION AND NOT CREATED IN CONTEMPLATION
THEREOF;

(M)   DEPOSITS IN AN AGGREGATE AMOUNT NOT TO EXCEED $1,000,000 AT ANY ONE TIME
OUTSTANDING MADE IN THE ORDINARY COURSE OF BUSINESS TO SECURE LIABILITY TO
INSURANCE CARRIERS;

(N)   LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES TO SECURE PAYMENT OF
CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS IN THE ORDINARY
COURSE OF BUSINESS AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS;

64


--------------------------------------------------------------------------------


(O)   LIENS UPON SPECIFIC ITEMS OF INVENTORY OR OTHER GOODS AND PROCEEDS OF ANY
PERSON SECURING SUCH PERSON’S OBLIGATIONS IN RESPECT OF BANKERS’ ACCEPTANCES
ISSUED OR CREATED FOR THE ACCOUNT OF SUCH PERSON TO FACILITATE THE PURCHASE,
SHIPMENT OR STORAGE OF SUCH INVENTORY OR OTHER GOODS;

(P)   LEASES OR SUBLEASES GRANTED TO THIRD PERSONS NOT INTERFERING WITH THE
ORDINARY COURSE OF BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

(Q)   [RESERVED];

(R)   LIENS ON ASSETS OF A SUBSIDIARY OF THE BORROWER THAT IS NOT A GUARANTOR
SECURING INDEBTEDNESS OF THAT SUBSIDIARY; PROVIDED THAT SUCH INDEBTEDNESS WAS
PERMITTED TO BE INCURRED BY SECTION 6.2;

(S)   LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION, CONSIGNMENT OR
SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS ENTERED INTO BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

(T)   LIENS SECURING INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED
PURSUANT TO SECTION 6.2(H) TO FINANCE THE ACQUISITION (INCLUDING, WITHOUT
LIMITATION, BY WAY OF MERGER) OF CAPITAL STOCK OF ANY PERSON; PROVIDED THAT (I)
SUCH LIENS SHALL BE CREATED SUBSTANTIALLY SIMULTANEOUSLY WITH THE ACQUISITION OF
SUCH CAPITAL STOCK, (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY
OTHER THAN THE CAPITAL STOCK OF SUCH ACQUIRED PERSON AND (III) THE AMOUNT OF
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED $30,000,000; AND

(U)   LIENS NOT OTHERWISE PERMITTED BY THIS SECTION 6.3, SO LONG AS NEITHER (I)
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY
NOR (II) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE SUCH LIEN IS
INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS $10,000,000 AT ANY ONE TIME.

6.4   Limitation on Fundamental Changes.  Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(A)   ANY SUBSIDIARY MAY BE MERGED OR CONSOLIDATED WITH OR INTO THE BORROWER
(PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR SURVIVING CORPORATION) OR
WITH OR INTO ANY SUBSIDIARY GUARANTOR (PROVIDED THAT SUCH SUBSIDIARY GUARANTOR
SHALL BE THE CONTINUING OR SURVIVING CORPORATION);

(B)   ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR MAY BE MERGED OR
CONSOLIDATED WITH OR INTO ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY
GUARANTOR;

(C)   ANY SUBSIDIARY MAY DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE) TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR; AND

65


--------------------------------------------------------------------------------


(D)   ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR MAY DISPOSE OF ANY OR
ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO ANY OTHER
SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR.

6.5   Limitation on Disposition of Property.  Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(A)   THE DISPOSITION OF OBSOLETE OR WORN OUT PROPERTY IN THE ORDINARY COURSE OF
BUSINESS;

(B)   THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

(C)   DISPOSITIONS PERMITTED BY SECTION 6.4(B);

(D)   THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S CAPITAL STOCK TO THE BORROWER OR
ANY SUBSIDIARY GUARANTOR;

(E)   THE DISPOSITION OF OTHER ASSETS IN ANY FISCAL YEAR OF THE BORROWER THAT
CONTRIBUTED, IN THE AGGREGATE, NOT MORE THAN 20% OF CONSOLIDATED EBITDA FOR THE
PRIOR FISCAL YEAR; PROVIDED THAT (I) IN THE CASE OF EACH SUCH DISPOSITION, THE
BORROWER SHALL BE IN PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH
IN SECTION 6.1 AFTER GIVING EFFECT TO SUCH DISPOSITION (DETERMINED ON THE
ASSUMPTION THAT SUCH DISPOSITION AND THE REPAYMENT OF ANY INDEBTEDNESS RESULTING
THEREFROM HAD OCCURRED ON THE FIRST DAY OF THE RELEVANT PERIOD MEASURED BY SUCH
COVENANTS) AND (II) IN THE CASE OF ANY SUCH DISPOSITION YIELDING NET CASH
PROCEEDS OF $1,000,000 OR MORE, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF A RESPONSIBLE OFFICER TO THE EFFECT SET FORTH IN THE FOREGOING
CLAUSE (I) AND SHOWING CALCULATIONS THEREOF; AND

(F)   ANY DISPOSITION CONSTITUTING A RECOVERY EVENT.

6.6   Limitation on Restricted Payments.  Declare or pay any dividend (other
than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Borrower or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary, or enter into any
derivatives or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating the
Borrower or any Subsidiary to make payments to such Derivatives Counterparty as
a result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except: (a) any Subsidiary may make Restricted Payments
to the Borrower or any Subsidiary Guarantor; and (b) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, the
Borrower may make Restricted Payments if at the time such Restricted Payment is
made, such Restricted Payment is permitted to be made under the Senior Note
Indenture as in effect on the date hereof; provided that the Borrower may make
the Restricted Payments set forth in subsections 4.07(b)(1), 4.07(b)(4),
4.07(b)(9), 4.07(b)(10) and

66


--------------------------------------------------------------------------------


4.07(b)(13) of the Senior Note Indenture regardless of whether a Default or
Event of Default exists.

6.7   Limitation on Capital Expenditures.  Make or commit to make any Capital
Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $11,000,000 for
any fiscal year; provided, that (i) any such amount, if not so expended in the
fiscal year for which it is permitted, may be carried over for expenditure in
the next succeeding fiscal year and (ii) Capital Expenditures made pursuant to
this clause during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided preceding this proviso above
and second, in respect of amounts carried over from the prior fiscal year
pursuant to subclause (i) above and (b) Capital Expenditures made with the
proceeds of settlement or payment in respect of any property or casualty
insurance claim, or any condemnation proceeding relating to any asset of the
Borrower or its subsidiaries.

6.8   Limitation on Investments.  Make after the Closing Date any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting an ongoing business from, or make any
other investment in, any other Person (all of the foregoing, “Investments”),
except:

(A)   EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

(B)   INVESTMENTS IN CASH EQUIVALENTS;

(C)   INVESTMENTS ARISING IN CONNECTION WITH THE INCURRENCE AND LENDING OF
INDEBTEDNESS PERMITTED BY SECTIONS 6.2(B) AND (E);

(D)   LOANS AND ADVANCES TO EMPLOYEES OF THE BORROWER OR ANY SUBSIDIARIES OF THE
BORROWER IN THE ORDINARY COURSE OF BUSINESS (INCLUDING, WITHOUT LIMITATION, FOR
TRAVEL, ENTERTAINMENT AND RELOCATION EXPENSES) IN AN AGGREGATE AMOUNT FOR  THE
BORROWER AND ITS SUBSIDIARIES NOT TO EXCEED $2,000,000 AT ANY ONE TIME
OUTSTANDING;

(E)   PERMITTED ACQUISITIONS;

(F)   INVESTMENTS (OTHER THAN THOSE RELATING TO THE INCURRENCE OF INDEBTEDNESS
PERMITTED BY SECTION 6.8(C)) BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE
BORROWER OR ANY PERSON THAT, PRIOR TO SUCH INVESTMENT, IS A SUBSIDIARY
GUARANTOR;

(G)   ANY INVESTMENTS RECEIVED (I) IN COMPROMISE OR RESOLUTION OF (X)
OBLIGATIONS OF TRADE CREDITORS OR CUSTOMERS THAT WERE INCURRED IN THE ORDINARY
COURSE OF BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, INCLUDING
PURSUANT TO ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE
BANKRUPTCY OR INSOLVENCY OF ANY TRADE CREDITOR OR CUSTOMER OR (Y) LITIGATION,
ARBITRATION OR OTHER DISPUTES WITH PERSONS WHO ARE NOT AFFILIATES; OR (II) IN
SATISFACTION OF JUDGMENTS;

67


--------------------------------------------------------------------------------


(H)   LOANS BY THE BORROWER IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$3,000,000 TO EMPLOYEES OF THE BORROWER OR ITS SUBSIDIARIES TO FINANCE THE SALE
OF THE BORROWER’S CAPITAL STOCK BY THE BORROWER TO SUCH EMPLOYEES;

(I)   RECEIVABLES OWING TO THE BORROWER OR ANY SUBSIDIARY IF CREATED OR ACQUIRED
IN THE ORDINARY COURSE OF BUSINESS AND PAYABLE OR DISCHARGEABLE IN ACCORDANCE
WITH CUSTOMARY TRADE TERMS;

(J)   ANY INVESTMENT IN ANY PERSON TO THE EXTENT SUCH INVESTMENT CONSISTS OF
PREPAID EXPENSES, NEGOTIABLE INSTRUMENTS HELD FOR COLLECTION AND LEASE, UTILITY
AND WORKERS’ COMPENSATION, PERFORMANCE AND OTHER SIMILAR DEPOSITS MADE IN THE
ORDINARY COURSE OF BUSINESS BY THE BORROWER OF ANY OF ITS SUBSIDIARIES;

(K)   INVESTMENTS OBTAINED AS CONSIDERATION FOR A DISPOSITION OF PROPERTY
PERMITTED UNDER SECTION 6.5 IN AN AGGREGATE AMOUNT NOT TO EXCEED 25% OF THE
TOTAL AGGREGATE CONSIDERATION RECEIVED FROM ALL DISPOSITIONS OF PROPERTY
PERMITTED UNDER SECTION 6.5 DURING THE TERM HEREOF;

(L)    INVESTMENTS CONSISTING OF HEDGING OBLIGATIONS;

(M)   THE ACQUISITION;

(N)   INVESTMENTS IN 3208153 NOVA SCOTIA COMPANY ARISING IN CONNECTION WITH THE
ACQUISITION IN AN AGGREGATE AMOUNT NOT TO EXCEED $6,500,000; AND

(O)   OTHER INVESTMENTS IN ANY PERSON HAVING AN AGGREGATE FAIR MARKET VALUE
(MEASURED ON THE DATE EACH SUCH INVESTMENT WAS MADE AND WITHOUT GIVING EFFECT TO
SUBSEQUENT CHANGES IN VALUE), WHEN TAKEN TOGETHER WITH ALL OTHER INVESTMENTS
MADE PURSUANT TO THIS CLAUSE (O) THAT ARE AT THE TIME OUTSTANDING, NOT TO EXCEED
$10,000,000; PROVIDED THAT IF AN INVESTMENT MADE PURSUANT TO THIS CLAUSE (O) IS
MADE IN ANY PERSON THAT IS NOT A SUBSIDIARY AT THE DATE OF THE MAKING OF SUCH
INVESTMENT AND SUCH PERSON BECOMES A SUBSIDIARY AFTER SUCH DATE, SUCH INVESTMENT
WILL THEREAFTER BE DEEMED TO HAVE BEEN MADE PURSUANT TO CLAUSE (F) ABOVE AND
SHALL CEASE TO HAVE BEEN MADE PURSUANT TO THIS CLAUSE (O).

6.9   Limitation on Optional Payments and Modifications of Debt Instruments,
etc.  (a)  Except as permitted by Section 6.2(g), make or offer to make any
optional or voluntary payment, prepayment, repurchase or redemption of, or
otherwise voluntarily or optionally defease, the Senior Subordinated Notes or
any Indebtedness that refinances the Senior Subordinated Notes, or segregate
funds for any such payment, prepayment, repurchase, redemption or defeasance, or
enter into any derivative or other transaction with any Derivatives Counterparty
obligating the Borrower or any Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of the Senior
Subordinated Notes or any Indebtedness that refinances the Senior Subordinated
Notes, (b) amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes or the Senior Subordinated Note Indenture or the
indenture or instruments governing any Indebtedness that refinances the Senior
Subordinated Notes (other than any such amendment, modification, waiver or other
change which (i) would

68


--------------------------------------------------------------------------------


extend the maturity or reduce the amount of any payment of principal thereof,
reduce the rate or extend the date for payment of interest thereon or relax any
covenant or other restriction applicable to the Borrower or any of its
Subsidiaries and (ii) does not involve the payment of a consent fee), (c)
designate any Indebtedness (other than the Obligations and Indebtedness under
the Senior Note Indenture or the indenture or instruments governing any
indebtedness that refinances the Senior Notes pursuant to Section 6.2(f)) as
“Designated Senior Indebtedness” for the purposes of the Senior Subordinated
Note Indenture or the indenture or instruments governing any Indebtedness that
refinances the Senior Subordinated Notes or (d) amend its certificate of
incorporation in any manner materially adverse to the Lenders.

6.10   Limitation on Transactions with Affiliates.  Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) unless such transaction is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be, and (c) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.  Notwithstanding the foregoing (i) so long as no Default or Event of
Default shall be in existence, the Borrower may pay transaction fees to BRS or
any affiliates thereof pursuant to the Transaction Services Agreement in
connection with Permitted Acquisitions, divestitures and financings made by a
Loan Party in an amount not to exceed 1% of the total transaction value of such
Permitted Acquisitions, divestitures and financings, as applicable, and (ii) the
Borrower and its Subsidiaries may enter into the transactions and make the
payments set forth on Schedule 6.10.

6.11   Limitation on Sales and Leasebacks.  Enter into any sale and leaseback
transaction; provided that the Borrower or any Subsidiary may enter into a sale
and leaseback transaction if:

(A)    THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, COULD HAVE (I) INCURRED
INDEBTEDNESS IN AN AMOUNT EQUAL TO THE ATTRIBUTABLE DEBT RELATING TO SUCH SALE
AND LEASEBACK TRANSACTION UNDER SECTION 6.2 AND (II) INCURRED A LIEN TO SECURE
SUCH INDEBTEDNESS PURSUANT TO SECTION 6.3;

(B)   THE GROSS CASH PROCEEDS OF THAT SALE AND LEASEBACK TRANSACTION ARE AT
LEAST EQUAL TO THE FAIR MARKET VALUE OF THE PROPERTY THAT IS THE SUBJECT OF THAT
SALE AND LEASEBACK TRANSACTION; AND

(C)   THE TRANSFER OF ASSETS IN THAT SALE AND LEASEBACK TRANSACTION IS PERMITTED
BY SECTION 6.5.

6.12   Limitation on Changes in Fiscal Periods.  Permit the fiscal year of the
Borrower to end on a day other than the Saturday nearest to December 31 or
change the Borrower’s method of determining fiscal quarters.

6.13   Limitation on Negative Pledge Clauses.  Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its

69


--------------------------------------------------------------------------------


Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any guarantor, its obligations under the
Guarantee and Collateral Agreement, other than (a) this Agreement and the other
Loan Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c)
customary non-assignment provisions in licenses or sublicenses by the Borrower
and its Subsidiaries in the ordinary course of business (in which case such
prohibition or limitation shall only be effective against the Intellectual
Property subject thereto), (d) customary provisions in joint venture agreements
and similar agreements that restrict transfers of assets of, or equity interests
in, such joint venture, (e) agreements governing Indebtedness permitted by
Sections 6.2(h) and (i) (in which case such prohibition or limitation shall be
effective only against the property acquired thereby) and (f) agreements entered
into by a Subsidiary that is not a Guarantor governing Liens permitted by
Section 6.3(m) or the Indebtedness secured thereby (in which case such
prohibition or limitation shall only be effective against the assets of such
Subsidiary subject to such Lien).

6.14   Limitation on Restrictions on Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay or subordinate any Indebtedness
owed to, the Borrower or any other Subsidiary, (b) make Investments in the
Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions existing under the Senior Subordinated Note
Indenture and any agreements governing Indebtedness permitted by Sections
6.2(g), to the extent such restrictions are no more restrictive than those in
the Senior Subordinated Note Indenture, (iii) any restrictions existing under
the Senior Note Indenture and any agreements governing Indebtedness permitted by
Section 6.2(f), to the extent such restrictions are no more restrictive than
those in the Senior Note Indenture, (iv) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (v) customary net worth provisions contained in
real property leases entered into in by any Loan Party so long as such net worth
provisions would not reasonably be expected to impair materially the ability of
the Loan Parties to meet their ongoing obligations under this Agreement or any
of the other Loan Documents, and (vi) with respect to clause (c) only, (i)
customary non-assignment provisions in licenses or sublicenses by the Borrower
and its Subsidiaries in the ordinary course of business (in which case such
prohibition or limitation shall only be effective against the Intellectual
Property subject thereto), (ii) customary provisions in joint venture agreements
and similar agreements that restrict transfers of assets of, or equity interests
in, such joint venture, (iii) agreements governing Indebtedness permitted by
Sections 6.2(h) and (i) (in which case such prohibition or limitation shall be
effective only against the property acquired thereby), (iv) agreements entered
into by a Subsidiary that is not a Guarantor governing Liens permitted by
Section 6.3(m) or the Indebtedness secured thereby (in which case such
prohibition or limitation shall only be effective against the assets of such
Subsidiary subject to such Lien) and (v) any agreements governing any purchase
money Liens or Capital Lease Obligations otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby).

70


--------------------------------------------------------------------------------


6.15   Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.


SECTION 7.  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(A)   THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR REIMBURSEMENT
OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR THE BORROWER SHALL
FAIL TO PAY ANY INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION, OR ANY OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHIN FIVE DAYS
AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH THE TERMS
HEREOF; OR

(B)   ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN PARTY
HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY CERTIFICATE,
DOCUMENT OR FINANCIAL OR OTHER WRITTEN STATEMENT FURNISHED BY IT AT ANY TIME
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
PROVE TO HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE
OR DEEMED MADE OR FURNISHED; OR

(C)   ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF SECTION 5.4(A) (WITH RESPECT TO THE
BORROWER ONLY), SECTION 5.7(A) OR SECTION 6, OR SECTION 5.6 OF THE GUARANTEE AND
COLLATERAL AGREEMENT; OR

(D)   ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS
PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS; OR

(E)   THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL (I) DEFAULT IN MAKING ANY
PAYMENT OF ANY PRINCIPAL OF ANY INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, ANY
GUARANTEE OBLIGATION, BUT EXCLUDING THE LOANS AND REIMBURSEMENT OBLIGATIONS) ON
THE SCHEDULED OR ORIGINAL DUE DATE WITH RESPECT THERETO; OR (II) DEFAULT IN
MAKING ANY PAYMENT OF ANY INTEREST ON ANY SUCH INDEBTEDNESS BEYOND THE PERIOD OF
GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH
INDEBTEDNESS WAS CREATED; OR (III) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED
IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY
OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER
EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR BENEFICIARY OF SUCH
INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR BENEFICIARY) TO
CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE
PRIOR TO ITS STATED MATURITY OR (IN THE CASE OF ANY SUCH INDEBTEDNESS
CONSTITUTING A GUARANTEE OBLIGATION) TO BECOME PAYABLE; PROVIDED, THAT A
DEFAULT, EVENT OR CONDITION DESCRIBED IN CLAUSE (I), (II) OR (III) OF THIS
PARAGRAPH (E) SHALL NOT AT ANY TIME CONSTITUTE AN EVENT OF DEFAULT UNLESS, AT
SUCH TIME, ONE OR MORE DEFAULTS, EVENTS OR CONDITIONS OF THE TYPE DESCRIBED IN
CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH (E) SHALL

71


--------------------------------------------------------------------------------


HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO INDEBTEDNESS THE OUTSTANDING
PRINCIPAL AMOUNT OF WHICH EXCEEDS IN THE AGGREGATE $10,000,000; OR

(F)   (I) THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL COMMENCE ANY CASE,
PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION,
DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B)
SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR THE
BORROWER OR ANY OF ITS SUBSIDIARIES SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST THE BORROWER
OR ANY OF ITS SUBSIDIARIES ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES ANY CASE, PROCEEDING
OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION,
DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS
THAT RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF THAT SHALL NOT HAVE
BEEN VACATED, DISCHARGED, OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM
THE ENTRY THEREOF; OR (IV) THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL TAKE
ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF, OR
ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II), OR (III) ABOVE;
OR (V) THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL GENERALLY NOT, OR SHALL BE
UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY
BECOME DUE; OR

(G)   (I) ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED IN
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN, (II) ANY
“ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), WHETHER
OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE
PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF THE BORROWER OR ANY COMMONLY
CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR
PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED (OR A TRUSTEE SHALL BE
APPOINTED) TO ADMINISTER, OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN, WHICH
REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS,
IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT IN THE
TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY SINGLE
EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) THE
BORROWER OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION
OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN OR
(VI) ANY OTHER SIMILAR EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A
PLAN OTHER THAN IN THE ORDINARY COURSE OF BUSINESS; AND IN EACH CASE IN CLAUSES
(I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH
EVENTS OR CONDITIONS, IF ANY, COULD, IN THE SOLE JUDGMENT OF THE REQUIRED
LENDERS, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

72


--------------------------------------------------------------------------------


(H)   ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST THE BORROWER OR
ANY OF ITS SUBSIDIARIES INVOLVING FOR THE BORROWER AND ITS SUBSIDIARIES TAKEN AS
A WHOLE A LIABILITY (NOT PAID OR FULLY COVERED BY INSURANCE AS TO WHICH THE
RELEVANT INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE) OF $10,000,000 OR MORE,
AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED,
STAYED OR BONDED PENDING APPEAL WITHIN 30 DAYS FROM THE ENTRY THEREOF; OR

(I)   ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY REASON, TO BE IN FULL
FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO
ASSERT, OR ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL CEASE TO BE
ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY PURPORTED TO BE CREATED THEREBY;
OR

(J)   THE GUARANTEE CONTAINED IN SECTION 2 OF THE GUARANTEE AND COLLATERAL
AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT OR ANY
LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR

(K)   (I) A “CHANGE OF CONTROL” AS DEFINED IN THE SENIOR NOTE INDENTURE OR THE
SENIOR SUBORDINATED NOTE INDENTURE SHALL OCCUR OR (II) A SPECIFIED CHANGE OF
CONTROL SHALL OCCUR; OR

(L)   THE SENIOR SUBORDINATED NOTES OR THE GUARANTEES THEREOF SHALL CEASE, FOR
ANY REASON, TO BE VALIDLY SUBORDINATED TO THE OBLIGATIONS OR THE OBLIGATIONS OF
THE SUBSIDIARY GUARANTORS UNDER THE GUARANTEE AND COLLATERAL AGREEMENT, AS THE
CASE MAY BE, AS PROVIDED IN THE SENIOR SUBORDINATED NOTE INDENTURE, OR ANY LOAN
PARTY, ANY AFFILIATE OF ANY LOAN PARTY, THE TRUSTEE IN RESPECT OF THE SENIOR
SUBORDINATED NOTES OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT
OF THE SENIOR SUBORDINATED NOTES SHALL SO ASSERT;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Credit Commitments to be
terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have

73


--------------------------------------------------------------------------------


occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents.  After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).


SECTION 8.  THE AGENTS; THE ARRANGERS

8.1   Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Administrative Agent of such Lender under this
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall have no duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.

8.2   Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

8.3   Exculpatory Provisions.  Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or

74


--------------------------------------------------------------------------------


performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

8.4   Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense (other than any liability or expense arising from its gross negligence
or willful misconduct) that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans and L/C Obligations.

8.5   Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6   Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender

75


--------------------------------------------------------------------------------


also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

8.7   Indemnification.  The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Credit Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including, without limitation, at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of, the Revolving
Credit Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

8.8   Administrative Agent in Its Individual Capacity.  The Person serving as
the Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
the Person serving as the Administrative Agent were not the Administrative Agent
hereunder.  With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued or participated in by it, the Person serving as the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Person serving as the Administrative Agent in its individual
capacity.

8.9   Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ written notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other

76


--------------------------------------------------------------------------------


Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor Administrative Agent for the Lenders, which successor Administrative
Agent shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor Administrative Agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor Administrative Agent effective
upon such appointment and approval, and the former Administrative Agent’s
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Agreement or any holders of the Loans.  If no
successor Administrative Agent has accepted appointment as Administrative Agent
by the date that is 10 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

8.10   Authorization to Release Liens; Other Actions Relating to Security
Documents.  The Administrative Agent is hereby irrevocably authorized by each of
the Lenders to release any Lien covering any Property of the Borrower or any of
its Subsidiaries that is the subject of a Disposition which is permitted by this
Agreement or which has been consented to in accordance with Section 9.1 of this
Agreement.

8.11   The Arrangers; the Syndication Agent.  None of the Arrangers or the
Syndication Agent, in their respective capacities as such, shall have any duties
or responsibilities, or incur any liability, under this Agreement and the other
Loan Documents.


SECTION 9.  MISCELLANEOUS

9.1   Amendments and Waivers.  Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1.  Subject
to the provisions of the immediately following sentence, the Required Lenders
and each Loan Party party to the relevant Loan Document may, or (with the
written consent of the Required Lenders) the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan or Reimbursement Obligation, or
reduce the stated rate of any interest or fee payable

77


--------------------------------------------------------------------------------


hereunder or extend the scheduled date of any payment thereof or modify the
definition of Interest Period to permit an Interest Period greater than six
months in duration, or increase the amount or extend the expiration date of the
Revolving Credit Commitment of any Lender, in each case without the consent of
each Lender directly affected thereby; (ii) amend, modify or waive any provision
of this Section or reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their guarantee obligations under the
Guarantee and Collateral Agreement, in each case without the consent of all
Lenders; (iii) amend, modify or waive any provision of Section 8 without the
consent of the Administrative Agent; (iv) amend, modify or waive any provision
of Section 2.16 without the consent of each Lender directly affected thereby;
(v) amend, modify, or waive any provision of Sections 2.23 through 2.30 without
the consent of the Issuing Lenders, or of Section 2.4(b) or Section 2.5(b)-(f)
without the consent of the Swing Line Lender; (vi) extend the expiration date of
any Letter of Credit to a date later than the fifth Business Day prior to the
Revolving Credit Termination Date without the consent of each Lender (including
the Issuing Lender) unless such Letter of Credit has been cash collateralized or
backstopped in a manner reasonably acceptable to the relevant Issuing Lender or
(vii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the consent of all Lenders under
such Facility.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans and L/C Obligations.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.  Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party to each
relevant Loan Document (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided, that no Lender shall be
required to make or participate in such Additional Extensions of Credit without
the consent of such Lender in its sole discretion.

In addition to the foregoing, and notwithstanding the first paragraph of this
Section 10.1, this Agreement and any other Loan Document may be amended (or
amended and restated) with the consent of the Borrower, the Administrative Agent
and the Lenders providing commitments therefor, but without the consent of the
other Lenders, to increase the Revolving Credit Commitments (the “New Revolving
Credit Commitments”) in an aggregate principal

78


--------------------------------------------------------------------------------


amount of up to $30,000,000; so long as (i) no Default or Event of Default has
occurred and is continuing and (ii) the Borrower is in pro forma compliance with
the financial covenants set forth in Section 6.1 with respect to the most
recently completed fiscal quarter for which financial statements are then
available.  No Lenders will be required to commit to provide any portion of the
New Revolving Credit Commitments.  The proceeds of the New Revolving Credit
Commitments will be used for Permitted Acquisitions or for general corporate
purposes.  On the date of effectiveness of any such New Revolving Credit
Commitments, each of the existing Lenders shall assign to each of the lenders
providing New Revolving Credit Commitments (the “New Lenders”) and each of the
New Lenders shall purchase from each of the Lenders, at the principal amount
therefor (together with accrued interest), such interests in the Revolving
Credit Loans outstanding on such effective date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Credit Loans will be held by existing Lenders and New Lenders ratably in
accordance with their Revolving Credit Commitments after giving effect to the
addition of the New Revolving Credit Commitments and each New Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Revolving Credit Loan made thereunder (a “New Revolving Credit Loan”) shall
be deemed, for all purposes to be a Revolving Credit Loan and each New Lender
shall become a Lender with respect to the New Revolving Loan Commitment and all
matters relating thereto.

9.2   Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower and the Administrative Agent, as
follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or on Schedule I to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

The Borrower:

 

B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention: Chief Financial Officer
Telecopy: 973-630-6550
Telephone: 973-401-6500

 

 

 

with a copy to:

 

B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention: General Counsel
Telecopy: 973-630-6550
Telephone: 973-401-6500

 

79


--------------------------------------------------------------------------------


 

The Administrative Agent:

 

Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019
Attention: B&G Foods Portfolio Manager
Telecopy: (646) 834-4997
Telephone: (212) 526-1819

 

 

 

Issuing Lender:

 

As notified by such Issuing Lender to the Administrative Agent and the Borrower

 

provided that any notice, request or demand to or upon the Administrative Agent
or any Lender shall not be effective until received.

9.3   No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

9.4   Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
extensions of credit hereunder.

9.5   Payment of Expenses.  The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the syndication of the Tranche C Term Loan
Commitments through the Restatement Date (other than fees payable to syndicate
members) and with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including, without limitation, the reasonable fees and disbursements and other
charges of counsel to the Administrative Agent and the charges of Intralinks,
(b) to pay or reimburse each Lender including, without limitation, the Issuing
Lender and the Swing Line Lender and the Administrative Agent for all their
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and disbursements and other charges of in-house
counsel) to each Lender and of counsel to the Administrative Agent, (c) to pay,
and indemnify and hold harmless each Lender and the Administrative Agent from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent

80


--------------------------------------------------------------------------------


under or in respect of, this Agreement, the other Loan Documents and any such
other documents, and (d) to pay, and indemnify and hold harmless each Lender,
each Agent, their respective affiliates, and their respective officers,
directors, trustees, employees, advisors, agents and controlling persons (each,
an “Indemnitee”) from and against, any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
the use of the Letters of Credit or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Properties and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  No Indemnitee, in the absence of the gross
negligence or willful misconduct of such Indemnitee, shall be liable for any
damages arising from the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any indemnitee.  All amounts due under this Section
shall be payable not later than 30 days after written demand therefor. 
Statements payable by the Borrower pursuant to this Section shall be submitted
with reasonable supporting detail to the Borrower’s chief financial officer, at
the address of the Borrower set forth in Section 9.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent (which shall promptly notify each Lender).  The
agreements in this Section shall survive repayment of the Loans and all other
amounts payable hereunder.

9.6   Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement or any other Loan
Document without the prior written consent of the Administrative Agent and each
Lender (and any attempted such assignment or transfer without such consents
shall be null and void).


(B)   ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, IN ACCORDANCE WITH
APPLICABLE LAW, AT ANY TIME SELL TO ONE OR MORE BANKS, FINANCIAL INSTITUTIONS OR
OTHER ENTITIES (EACH, A “PARTICIPANT”) PARTICIPATING INTERESTS IN ANY REVOLVING
CREDIT LOAN OR TRANCHE C TERM LOAN OWING TO SUCH LENDER, THE REVOLVING CREDIT
COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF SUCH LENDER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A

81


--------------------------------------------------------------------------------



LENDER OF A PARTICIPATING INTEREST TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS
UNDER THIS AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN
UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE
THEREOF, SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH REVOLVING CREDIT LOAN
OR TRANCHE C TERM LOAN OR ANY REIMBURSEMENT OBLIGATION FOR ALL PURPOSES UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE BORROWER AND THE
ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER
IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  IN NO EVENT SHALL ANY PARTICIPANT UNDER ANY SUCH
PARTICIPATION HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER OF ANY PROVISION
OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY
THEREFROM AND EACH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE ANY LOAN
DOCUMENT AND APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF
THE LOAN DOCUMENTS, EXCEPT THAT A SELLING LENDER MAY AGREE THAT, WITHOUT THE
PARTICIPANT’S CONSENT, SUCH SELLING LENDER WILL NOT AGREE TO ANY AMENDMENT,
WAIVER OR CONSENT TO ANY PROVISIONS OF THE LOAN DOCUMENTS TO THE EXTENT THAT
SUCH AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR INTEREST ON,
THE LOANS OR REIMBURSEMENT OBLIGATIONS OR ANY FEES PAYABLE HEREUNDER, RELEASE
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, RELEASE ALL OR SUBSTANTIALLY ALL OF
THE GUARANTORS FROM THEIR GUARANTEE OBLIGATIONS UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT, OR POSTPONE THE DATE OF THE FINAL MATURITY OF THE LOANS,
IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION.  THE BORROWER AGREES
THAT IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT ARE DUE OR UNPAID, OR SHALL
HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, BE DEEMED TO HAVE THE RIGHT OF SETOFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT
AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A
LENDER UNDER THIS AGREEMENT, PROVIDED THAT, IN PURCHASING SUCH PARTICIPATING
INTEREST, SUCH PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO SHARE WITH THE
LENDERS THE PROCEEDS THEREOF AS PROVIDED IN SECTION 9.7(A) AS FULLY AS IF IT
WERE A LENDER HEREUNDER.  THE BORROWER ALSO AGREES THAT EACH PARTICIPANT SHALL
BE ENTITLED TO THE BENEFITS OF SECTIONS 2.17, 2.18 AND 2.19 WITH RESPECT TO ITS
PARTICIPATION IN THE REVOLVING CREDIT COMMITMENTS AND THE LOANS AND
REIMBURSEMENT OBLIGATIONS OUTSTANDING FROM TIME TO TIME AS IF IT WERE A LENDER;
PROVIDED THAT, IN THE CASE OF SECTION 2.18, SUCH PARTICIPANT SHALL HAVE COMPLIED
WITH THE REQUIREMENTS OF SAID SECTION AND PROVIDED, FURTHER, THAT NO PARTICIPANT
SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO ANY SUCH SECTION
THAN THE TRANSFEROR LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE
AMOUNT OF THE PARTICIPATION TRANSFERRED BY SUCH TRANSFEROR LENDER TO SUCH
PARTICIPANT HAD NO SUCH TRANSFER OCCURRED.


(C)   ANY LENDER (AN “ASSIGNOR”) MAY, IN ACCORDANCE WITH APPLICABLE LAW AND UPON
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY TIME AND FROM TIME TO TIME
ASSIGN TO ANY LENDER OR ANY AFFILIATE OR APPROVED FUND OR CONTROL INVESTMENT
AFFILIATE THEREOF OR, WITH THE CONSENT OF EACH ISSUING LENDER, THE SWING LINE
LENDER, THE ADMINISTRATIVE AGENT AND THE BORROWER (WHICH, IN EACH CASE, SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED), TO AN ADDITIONAL BANK, FINANCIAL
INSTITUTION OR OTHER ENTITY (AN “ASSIGNEE”) ALL OR ANY PART OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE,
EXECUTED BY SUCH ASSIGNEE AND SUCH ASSIGNOR (AND, WHERE THE CONSENT OF THE
BORROWER OR ANY OTHER PERSON IS REQUIRED PURSUANT TO THE FOREGOING PROVISIONS,
BY THE BORROWER AND EACH SUCH OTHER PERSON) AND DELIVERED TO THE ADMINISTRATIVE
AGENT FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER; PROVIDED THAT NO SUCH
CONSENT OF THE ISSUING LENDER OR THE SWING LINE LENDER NEED BE OBTAINED WITH
RESPECT TO ANY ASSIGNMENT OF THE TRANCHE C TERM LOANS; PROVIDED THAT NO SUCH
ASSIGNMENT TO AN

82


--------------------------------------------------------------------------------



ASSIGNEE (OTHER THAN ANY LENDER OR ANY AFFILIATE OR APPROVED FUND THEREOF) SHALL
BE IN AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $3,000,000 WITH RESPECT TO
REVOLVING CREDIT LOANS AND $1,000,000 WITH RESPECT TO TRANCHE C TERM LOANS
(OTHER THAN IN THE CASE OF AN ASSIGNMENT OF ALL OF A LENDER’S INTERESTS UNDER
THIS AGREEMENT), UNLESS (I) OTHERWISE AGREED BY THE BORROWER AND THE
ADMINISTRATIVE AGENT OR (II) SUCH ASSIGNMENT IS ONE OF TWO OR MORE ASSIGNMENTS
BEING MADE SIMULTANEOUSLY BY OR TO AFFILIATED ASSIGNEES OR APPROVED FUNDS, THE
SUM OF THE AGGREGATE PRINCIPAL AMOUNTS OF WHICH IS AT LEAST $3,000,000 WITH
RESPECT TO REVOLVING CREDIT LOANS AND $1,000,000 WITH RESPECT TO TRANCHE C TERM
LOANS.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND AFTER
THE EFFECTIVE DATE DETERMINED PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, (X)
THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT PROVIDED IN
SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
HEREUNDER WITH A REVOLVING CREDIT COMMITMENT AND/OR LOANS AND OTHER INTERESTS AS
SET FORTH THEREIN, AND (Y) THE ASSIGNOR THEREUNDER SHALL, TO THE EXTENT PROVIDED
IN SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF AN
ASSIGNOR’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH ASSIGNOR SHALL
CEASE TO BE A PARTY HERETO EXCEPT AS TO SECTIONS 2.17, 2.18, 2.20 AND 9.5 IN
RESPECT OF THE PERIOD PRIOR TO SUCH EFFECTIVE DATE).  NOTWITHSTANDING ANY
PROVISION OF THIS SECTION, THE CONSENT OF THE BORROWER SHALL NOT BE REQUIRED FOR
ANY ASSIGNMENT THAT OCCURS AT ANY TIME WHEN ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.


(D)   THE ADMINISTRATIVE AGENT SHALL, ON BEHALF OF THE BORROWER, MAINTAIN AT ITS
ADDRESS REFERRED TO IN SECTION 9.2 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO IT AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS AND THE REVOLVING CREDIT COMMITMENT OF, AND
PRINCIPAL AMOUNT OF THE REVOLVING EXTENSIONS OF CREDIT AND TRANCHE C TERM LOANS
OWING TO, EACH LENDER FROM TIME TO TIME.  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER AS THE OWNER OF THE REVOLVING EXTENSIONS OF CREDIT,
TRANCHE C TERM LOANS AND ANY NOTES EVIDENCING THE LOANS RECORDED THEREIN FOR ALL
PURPOSES OF THIS AGREEMENT.  ANY ASSIGNMENT OF ANY LOAN, WHETHER OR NOT
EVIDENCED BY A NOTE, SHALL BE EFFECTIVE ONLY UPON APPROPRIATE ENTRIES WITH
RESPECT THERETO BEING MADE IN THE REGISTER (AND EACH NOTE SHALL EXPRESSLY SO
PROVIDE).  ANY ASSIGNMENT OR TRANSFER OF ALL OR PART OF A LOAN EVIDENCED BY A
NOTE SHALL BE REGISTERED ON THE REGISTER ONLY UPON SURRENDER FOR REGISTRATION OF
ASSIGNMENT OR TRANSFER OF THE NOTE EVIDENCING SUCH LOAN, ACCOMPANIED BY A DULY
EXECUTED ASSIGNMENT AND ACCEPTANCE; THEREUPON ONE OR MORE NEW NOTES IN THE SAME
AGGREGATE PRINCIPAL AMOUNT SHALL BE ISSUED TO THE DESIGNATED ASSIGNEE (TO THE
EXTENT REQUESTED BY SUCH DESIGNATED ASSIGNEE), AND THE OLD NOTES SHALL BE
RETURNED BY THE ADMINISTRATIVE AGENT TO THE BORROWER MARKED “CANCELED”.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY LENDER (WITH
RESPECT TO ANY ENTRY RELATING TO SUCH LENDER’S REVOLVING EXTENSIONS OF CREDIT
AND TRANCHE C TERM LOANS) AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


(E)   UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNOR
AND AN ASSIGNEE (AND, IN ANY CASE WHERE THE CONSENT OF ANY OTHER PERSON IS
REQUIRED BY SECTION 9.6(C), BY EACH SUCH OTHER PERSON) TOGETHER WITH PAYMENT TO
THE ADMINISTRATIVE AGENT OF A REGISTRATION AND PROCESSING FEE OF $3,500 PAYABLE
BY THE ASSIGNEE THEREOF (TREATING MULTIPLE, SIMULTANEOUS ASSIGNMENTS BY OR TO
TWO OR MORE APPROVED FUNDS AS A SINGLE ASSIGNMENT) (EXCEPT THAT NO SUCH
REGISTRATION AND PROCESSING FEE SHALL BE PAYABLE IN THE CASE OF AN ASSIGNEE
WHICH IS

83


--------------------------------------------------------------------------------



AN AFFILIATE OR APPROVED FUND OF SUCH LENDER, OR A PERSON UNDER COMMON
MANAGEMENT WITH SUCH LENDER), THE ADMINISTRATIVE AGENT SHALL (I) PROMPTLY ACCEPT
SUCH ASSIGNMENT AND ACCEPTANCE AND (II) ON THE EFFECTIVE DATE DETERMINED
PURSUANT THERETO RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND
GIVE NOTICE OF SUCH ACCEPTANCE AND RECORDATION TO THE BORROWER.  ON OR PRIOR TO
SUCH EFFECTIVE DATE, THE BORROWER AT ITS OWN EXPENSE, UPON REQUEST, SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT (IN EXCHANGE FOR THE NOTES OF
THE ASSIGNING LENDER) A NEW NOTE TO THE ORDER OF SUCH ASSIGNEE IN AN AMOUNT
EQUAL TO THE REVOLVING CREDIT COMMITMENT AND/OR APPLICABLE TRANCHE C TERM LOANS,
AS THE CASE MAY BE, ASSUMED OR ACQUIRED BY IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE AND, IF THE ASSIGNOR HAS RETAINED A REVOLVING CREDIT COMMITMENT
AND/OR TRANCHE C TERM LOANS, AS THE CASE MAY BE, UPON REQUEST, NEW NOTES, AS THE
CASE MAY BE, TO THE ORDER OF THE ASSIGNOR IN AN AMOUNT EQUAL TO THE REVOLVING
CREDIT COMMITMENT AND/OR APPLICABLE TRANCHE C TERM LOANS, AS THE CASE MAY BE,
RETAINED BY IT HEREUNDER.  SUCH NEW NOTE OR NOTES SHALL BE DATED THE RESTATEMENT
DATE AND SHALL OTHERWISE BE IN THE FORM OF THE NOTE OR NOTES REPLACED THEREBY.


(F)   FOR AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT THE
PROVISIONS OF THIS SECTION CONCERNING ASSIGNMENTS OF LOANS AND NOTES RELATE ONLY
TO ABSOLUTE ASSIGNMENTS AND THAT SUCH PROVISIONS DO NOT PROHIBIT ASSIGNMENTS
CREATING SECURITY INTERESTS, INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OR
ASSIGNMENT BY A LENDER OF ANY LOAN OR NOTE TO ANY FEDERAL RESERVE BANK IN
ACCORDANCE WITH APPLICABLE LAW.


(G)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER ALL
OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED
TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING
HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN, (II) IF AN SPC
ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART
OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT
TO THE TERMS HEREOF AND (III) THE GRANTING LENDER’S AND THE BORROWER’S
OBLIGATIONS UNDER THIS AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL
REMAIN UNCHANGED, THE GRANTING LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE
PERFORMANCE THEREOF, AND THE BORROWER, THE LENDERS AND THE AGENTS SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH GRANTING LENDER IN CONNECTION WITH SUCH
GRANTING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE REVOLVING
CREDIT COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH
LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT NO
SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS
AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING LENDER).  IN
FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS
ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL
PAPER OR OTHER INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN
ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION, NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION 9.6(G), ANY SPC MAY (A) WITH NOTICE TO,
BUT WITHOUT THE PRIOR WRITTEN

84


--------------------------------------------------------------------------------



CONSENT OF, THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY
PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS
TO THE GRANTING LENDER, OR WITH THE PRIOR WRITTEN CONSENT OF THE BORROWER AND
THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) TO
ANY FINANCIAL INSTITUTIONS PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR
THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS, AND
(B) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC; PROVIDED THAT
NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWER MAY BE DISCLOSED ONLY WITH
THE BORROWER’S CONSENT WHICH WILL NOT BE UNREASONABLY WITHHELD.  IN THE EVENT
THAT THE CONSENT OF ALL OR ANY PORTION OF THE LENDERS IS REQUIRED PURSUANT TO
ANY PROVISION OF ANY LOAN DOCUMENT AT A TIME WHEN ANY LOAN IS HELD BY ANY SPC,
SUCH SPC AND THE GRANTING LENDER THAT WOULD OTHERWISE HAVE BEEN OBLIGATED TO
MAKE SUCH LOAN SHALL AGREE BETWEEN THEMSELVES AS TO WHICH OF THEM SHALL BE
ENTITLED TO GRANT OR WITHHOLD ANY CONSENT APPLICABLE TO SUCH LOAN, BUT SUCH
GRANTING LENDER SHALL COMMUNICATE WITH THE ADMINISTRATIVE AGENT AND THE BORROWER
AS TO THE GIVING OR WITHHOLDING OF SUCH CONSENT, AND THE PARTIES TO THE LOAN
DOCUMENTS SHALL BE ENTITLED TO RELY CONCLUSIVELY ON THE ADVICE BY SUCH GRANTING
LENDER AS TO WHETHER SUCH CONSENT IS BEING GRANTED OR WITHHELD. THIS PARAGRAPH
(G) MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF ANY SPC WITH LOANS
OUTSTANDING AT THE TIME OF SUCH PROPOSED AMENDMENT.

9.7   Adjustments; Set-off.  (a)  Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender and except to the
extent that Section 2.22 of this Agreement provides for payments to a
substituted Lender, if any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.


(B)   IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW,
EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.

9.8   Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts

85


--------------------------------------------------------------------------------


taken together shall be deemed to constitute one and the same instrument. 
Delivery of an executed signature page of this Agreement or of a Lender Addendum
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

9.9   Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10   Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents, the Arrangers and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Arrangers, any Agent or any
Lender relative to subject matter hereof or thereof not expressly set forth or
referred to herein or in the other Loan Documents.

9.11   GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12   Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:

(A)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;

(B)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)   AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(D)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

86


--------------------------------------------------------------------------------


(E)   WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

9.13   Acknowledgments.  The Borrower hereby acknowledges that:

(A)   IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(B)   NEITHER THE ARRANGERS, ANY AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO THE BORROWER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE ARRANGERS, THE AGENTS AND THE LENDERS, ON THE ONE HAND, AND THE BORROWER, ON
THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND

(C)   NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
ARRANGERS, THE AGENTS AND THE LENDERS OR AMONG THE BORROWER AND THE LENDERS.

9.14   Confidentiality.  Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arrangers, any Agent, any other
Lender or any affiliate or Approved Fund of any thereof, (b) to any Participant,
or Assignee, or pledgee of interests hereunder (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this
Section, (c) to any of its employees, directors, trustees, agents, attorneys,
accountants and other professional advisors who are, or are expected to be,
engaged in evaluating, approving, structuring or administering this Agreement or
otherwise on a “need-to-know basis” if reasonably incidental to the
administration of this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (d) to any
financial institution that is a direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority (including, without limitation,
bank regulatory authorities) having jurisdiction over it, (f) in response to any
order of any court or other Governmental Authority (including, without
limitation, bank regulatory authorities) or as may otherwise be required
pursuant to any Requirement of Law, (g) in connection with any litigation or
similar proceeding, (h) that has been publicly disclosed other than in breach of
this Section, (i) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (j) in connection with the
exercise of any remedy hereunder or under any other Loan Document.

9.15   Release of Collateral Security and Guarantee Obligations. 
Notwithstanding anything to the contrary contained herein or in the Guarantee
and Collateral Agreement, upon

87


--------------------------------------------------------------------------------


request of the Borrower, the Administrative Agent shall (without notice to or
vote or consent of any Lender) take action having the effect of releasing any
Collateral and/or guarantee obligations provided for in the Guarantee and
Collateral Agreement to the extent necessary to permit consummation, by the
relevant Person in accordance with the terms of this Agreement and the other
Loan Documents, of any transaction not prohibited hereunder.

9.16   Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

9.17   Delivery of Lender Addenda.  Each initial Lender of Tranche C Term Loans
shall become a party to this Agreement by delivering to the Administrative Agent
a Lender Addendum duly executed by such Lender, the Borrower and the
Administrative Agent.

9.18   WAIVERS OF JURY TRIAL.  THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

88


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

B&G FOODS, INC.

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

Name:

Robert C. Cantwell

 

 

Title:

Executive Vice President of Finance

 

 

[B&G Amended Credit Agreement]


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS INC.,

 

as Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

By:

/s/ William J. Hughes

 

 

Name: William J. Hughes

 

 

Title: Managing Director

 

 

 

 

 

 

 

 



LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ William J. Hughes

 

 

Name: William J. Hughes

 

 

Title: Managing Director

 

 

[B&G Amended Credit Agreement]


--------------------------------------------------------------------------------


 

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

as Joint Lead Arranger, Joint Bookrunner and
Syndication Agent

 

 

 

 

 

By:

/s/ Lauri Sivaslian

 

Name: Lauri Sivaslian

 

Title: Managing Director

 

 

[B&G Amended Credit Agreement]


--------------------------------------------------------------------------------


ANNEX A

PRICING GRID FOR REVOLVING CREDIT LOANS

Consolidated Leverage
Ratio

 

Applicable Margin
for Eurodollar Loans

 

Applicable Margin
for Base Rate Loans

 

Greater than or equal to 5.00 to 1.00

 

2.50

%

1.50

%

Less than 5.00 to 1.00, but greater than or equal to 4.50 to 1.00

 

2.25

%

1.25

%

Less than 4.50 to 1.00, but greater than or equal to 4.00 to 1.00

 

2.00

%

1.00

%

Less than 4.00 to 1.00

 

1.75

%

0.75

%

 

Changes in the Applicable Margin with respect to Loans resulting from changes in
the Consolidated Leverage Ratio shall become effective on the date (the
“Adjustment Date”) on which financial statements are delivered to the Lenders
pursuant to Section 5.1 (but in any event not later than the 45th day after the
end of each of the first three quarterly periods of each fiscal year or the 90th
day after the end of each fiscal year, as the case may be) and shall remain in
effect until the next change to be effected pursuant to this paragraph.  If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this Pricing Grid be deemed to be
greater than 5.00 to 1.00.  In addition, at all times while an Event of Default
shall have occurred and be continuing, the Consolidated Leverage Ratio shall for
the purposes of this Pricing Grid be deemed to be greater than 5.00 to 1.00. 
Each determination of the Consolidated Leverage Ratio pursuant to this Pricing
Grid shall be made with respect to the period of four consecutive fiscal
quarters of the Borrower ending at the end of the period covered by the relevant
financial statements.


--------------------------------------------------------------------------------


ANNEX B

EXISTING LETTERS OF CREDIT

Ref. No.

 

Amount

 

Beneficiary

 

00039783

 

$

71,753

 

Liberty Mutual Insurance Company

 

00051407

 

$

600,000

 

4 Gatehall Realty L.L.C.

 

61659780

 

$

671,753

 

Bank of New York

 

 


--------------------------------------------------------------------------------